 

Exhibit 10.1

 

OFFICE LEASE

 

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between HUDSON SKYWAY LANDING, LLC, a Delaware limited liability
company (“Landlord”), and IOVANCE BIOTHERAPEUTICS, INC., a Delaware corporation
(“Tenant”). The following exhibits are incorporated herein and made a part
hereof: Exhibit A (Outline of Premises); Exhibit B (Landlord Work Letter);
Exhibit B-1 (Work Letter); Exhibit B-2 (Suite 100 & 125 Demising Pricing Plan);
Exhibit B-3 (Equipment Removal Plan); Exhibit B-4 (Potential Space Plan);
Exhibit C (Form of Confirmation Letter); Exhibit D (Rules and Regulations);
Exhibit E (Judicial Reference); Exhibit F (Additional Provisions); and Exhibit G
(Outline of Potential Offering Spaces).

 

1BASIC LEASE INFORMATION.

 

1.1 Date:   October 19, 2018         1.2 Premises.               1.2.1
“Building”: 999 Skyway Road, San Carlos, California, commonly known as Skyway
Landing II.           1.2.2 “Premises”: 12,322 rentable square feet of space
located on the first floor of the Building and commonly known as Suite 125, the
outline and location of which is set forth in Exhibit A.           1.2.3
“Property”: The Building, the parcel(s) of land upon which it is located, and
any parking facilities and other improvements serving the Building and the
parcel(s) of land upon which such parking facilities and other improvements are
located.           1.2.4 “Project”: The Property and, at Landlord’s discretion,
any other land, buildings or other improvements located at 959 Skyway Road, San
Carlos, California.         1.3 Term               1.3.1 Term: The term of this
Lease (the “Term”) shall begin on the Commencement Date and expire on the
Expiration Date (or any earlier date on which this Lease is terminated as
provided herein).           1.3.2 “Commencement Date”: The earlier of (i) the
first date on which Tenant conducts business in the Premises pursuant to this
Lease, or (ii) November 1, 2018; provided, however, that if Landlord fails to
deliver the Premises to Tenant pursuant to this Lease on or before the date
described in the preceding clause (ii) as a result of any holdover or unlawful
possession by another party, the Commencement Date shall be the date on which
Landlord delivers possession of the Premises to Tenant pursuant to this Lease
free from occupancy by any party.               Notwithstanding any contrary
provision hereof, if the Commencement Date does not occur on or before the
Outside Commencement Date (defined below), Tenant, as its sole remedy, shall be
entitled to an abatement of Base Rent, beginning on the date that Base Rent
otherwise first becomes payable hereunder, in the amount of $1,955.09 for each
day in the period beginning on the Outside Commencement Date and ending on the
date immediately preceding the Commencement Date. As used herein, “Outside
Commencement Date” means February 1, 2019.

 

 1 

 

 

  1.3.3 “Expiration Date”: The last day of the 30th full calendar month
beginning on the Commencement Date; provided, however, that if the Commencement
Date is not the first day of a month, then the Expiration Date shall be the last
day of the 30th full calendar month beginning immediately after the Commencement
Date.

 

1.4 “Base Rent”:

 

Period During
Term  Annual Base Rent
Per Rentable
Square Foot
(rounded to the
nearest 100th of a
dollar)   Monthly Base
Rent Per Rentable
Square Foot
(rounded to the
nearest 100th of a
dollar)   Monthly
Installment
of Base Rent  Commencement Date through last day of 12th full calendar month of
Term  $57.12   $4.76   $58,652.72  13th through 24th full calendar months of
Term  $58.83   $4.90   $60,412.30  25th full calendar month of Term through
Expiration Date  $60.60   $5.05   $62,224.67 

 

Notwithstanding the foregoing, Base Rent shall be abated, in the amount of
$58,652.72 per month, for the first two (2) full calendar months of the Term;
provided, however, that if a Default (defined in Section 19.1) exists when any
such abatement would otherwise apply, such abatement shall be deferred until the
date, if any, on which such Default is cured.

 

1.5 “Base Year” for Expenses: Calendar year 2019.         “Base Year” for Taxes:
Calendar year 2019.       1.6 “Tenant’s Share”: 10.3987% (based upon a total of
118,496 rentable square feet in the Building).       1.7 “Permitted Use”:
General office use consistent with a first-class office building.       1.8.
“Security Deposit”: $99,298.24, as more particularly described in Section 21.  
      Prepaid Base Rent: $58,652.72, as more particularly described in Section
3.       1.9 Parking: 40 unreserved parking spaces, at the rate of $00.00 per
space per month throughout the Term.       1.10 Address of Tenant: Before the
Commencement Date:           Iovance Biotherapeutics, Inc.     999 Skyway Road,
Suite 150     San Carlos, California           From and after the Commencement
Date:           Iovance Biotherapeutics, Inc.     999 Skyway Road, Suite 150    
San Carlos, California

 

 2 

 

 

1.11 Address of Landlord:

Hudson Skyway Landing, LLC

c/o Hudson Pacific Properties

    950 Tower Lane, Suite 1800     Foster City, California 94404     Attn:
Building manager           with copies to:          

Hudson Skyway Landing, LLC

c/o Hudson Pacific Properties

    950 Tower Lane, Suite 1800     Foster City, California 94404     Attn:
Managing Counsel           and          

Hudson Skyway Landing, LLC

c/o Hudson Pacific Properties

    11601 Wilshire Boulevard, Suite 900     Los Angeles, California 90025    
Attn: Lease Administration       1.12 Broker(s): Cushman & Wakefield (“Tenant’s
Broker”), representing Tenant, and N/A (“Landlord’s Broker”), representing
Landlord.       1.13 Building HVAC Hours and Holidays: “Building HVAC Hours”
means 8:00 a.m. to 6:00 p.m., Monday through Friday, excluding the day of
observation of New Year’s Day, Presidents Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, Christmas Day, and, at Landlord’s discretion, any
other locally or nationally recognized holiday that is observed by other
Comparable Buildings (defined in Section 25.10) (collectively, “Holidays”).    
  1.14 “Tenant Improvements”: Defined in Exhibit B and/or Exhibit B-1, as
applicable.       1.15 “Guarantor”: None.

 

2PREMISES AND COMMON AREAS.

 

2.1   The Premises.

 

2.1.1       Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6. Within a reasonable time after the Commencement Date, Landlord may
deliver to Tenant a notice in the form of Exhibit C, as a confirmation of the
information set forth therein. Tenant shall execute and return (or, by notice to
Landlord, reasonably object to) such notice within 10 business days after
receiving it.

 

2.1.2       Except as expressly provided herein (including, without limitation,
Exhibit B and Exhibit B-1 hereto), the Premises are accepted by Tenant in their
configuration and condition existing on the date hereof (or in such other
configuration and condition as any existing tenant of the Premises may cause to
exist in accordance with its lease), without any obligation of Landlord to
perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the configuration or condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business. Landlord shall deliver the Premises to Tenant with the floors cleared
of trash and swept. Nothing in this Section 2.1.2 shall limit Landlord’s
obligations under Sections 5 and 7.1.

 

2.2         Common Areas. Tenant may use, in common with Landlord and other
parties and subject to the Rules and Regulations (defined in Exhibit D), any
portions of the Property (such as loading docks, walkways, sidewalks, driveways,
parking facilities, lobbies, atriums, landscaped areas, public corridors, public
restrooms, stairs, elevators and drinking fountains) that are designated from
time to time by Landlord for such use (the “Common Areas”).

 

 3 

 

 

3      RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time, in money of the United States of America that, at the time of payment,
is legal tender for the payment of all obligations. As used herein, “Additional
Rent” means all amounts, other than Base Rent, that Tenant is required to pay
Landlord hereunder. Monthly payments of Base Rent and monthly payments of
Additional Rent for Expenses (defined in Section 4.2.2), Taxes (defined in
Section 4.2.3) and parking (collectively, “Monthly Rent”) shall be paid in
advance on or before the first day of each calendar month during the Term;
provided, however, that the installment of Base Rent for the first full calendar
month for which Base Rent is payable hereunder shall be paid upon Tenant’s
execution and delivery hereof. Except as otherwise provided herein, all other
items of Additional Rent shall be paid within 30 days after Tenant’s receipt of
Landlord’s written request for payment. Rent for any partial calendar month
shall be prorated based on the actual number of days in such month. Without
limiting Landlord’s other rights or remedies, (a) if any installment of Rent is
not received by Landlord or its designee within five (5) business days after its
due date, Tenant shall pay Landlord a late charge equal to 5% of the overdue
amount (provided, however, that such late charge shall not apply to any such
delinquency unless either (i) such delinquency is not cured within five (5)
business days after notice from Landlord, or (ii) Tenant previously received
notice from Landlord of a delinquency that occurred earlier in the same calendar
year); and (b) any Rent that is not paid within 10 days after its due date shall
bear interest, from its due date until paid, at the lesser of 12% per annum or
the highest rate permitted by Law (defined in Section 5). Tenant’s covenant to
pay Rent is independent of every other covenant herein.

 

4EXPENSES AND TAXES.

 

4.1   General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year. No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

 

4.2   Definitions. As used herein, the following terms have the following
meanings:

 

4.2.1       “Expense Year” means each calendar year (other than the Base Year
and any preceding calendar year) in which any portion of the Term occurs.

 

4.2.2       “Expenses” means all expenses, costs and amounts that Landlord pays
or accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and relamping; (v) the cost of parking-area operation, repair,
restoration, and maintenance; (vi) a management fee in the amount (which fee may
be imputed if Landlord has internalized management or otherwise acts as its own
property manager and which fee is hereby acknowledged to be reasonable) of 3% of
gross annual receipts from the Property (excluding the management fee), together
with other fees and costs, including consulting fees, legal fees and accounting
fees, of all contractors and consultants in connection with the management,
operation, maintenance and repair of the Property; (vii) the fair rental value
of any management office space; (viii) wages, salaries and other compensation,
expenses and benefits, including taxes levied thereon, of all persons engaged in
the operation, maintenance and security of the Property; (ix) the costs of
operation, repair, maintenance and replacement of all systems and equipment (and
components thereof) of the Property; (x) the cost of janitorial, alarm, security
and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in Common Areas, maintenance and replacement of curbs and walkways,
repair to roofs and re-roofing; (xi) rental or acquisition costs of supplies,
tools, equipment, materials and personal property used in the maintenance,
operation and repair of the Property; (xii) the cost of capital improvements or
any other items that are (A) intended to reduce current or future Expenses (but
only to the extent of the savings that Landlord reasonably projects will be
achieved during the applicable period) or enhance the safety or security of the
Property or its occupants, (B) replacements or modifications of the
nonstructural portions of the Base Building (defined in Section 5) or Common
Areas that are required to keep the Base Building or Common Areas in good
condition, or (C) required under any Law (except to the extent that such Law was
in effect and required the installation of such capital improvements or other
items before the Commencement Date hereof); (xiii) intentionally omitted; and
(xiv) payments under any existing or future reciprocal easement agreement,
transportation management agreement, cost-sharing agreement or other covenant,
condition, restriction or similar instrument affecting the Property.

 

 4 

 

 

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the item purchased
through such capital expenditure, as reasonably determined by Landlord, or (ii)
the period of time that Landlord reasonably estimates will be required for any
Expense savings resulting from such capital expenditure to equal such capital
expenditure; provided, however, that any capital expenditure that is included in
Expenses solely on the grounds that it is intended to reduce current or future
Expenses shall be so amortized over the period of time described in the
preceding clause (ii)); (b) depreciation; (c) principal and interest payments of
mortgage or other non-operating debts of Landlord; (d) costs of repairs to the
extent Landlord is reimbursed by insurance or condemnation proceeds; (e) costs
of leasing space in the Building, including brokerage commissions, lease
concessions, rental abatements and construction allowances granted to specific
tenants; (f) costs of selling, financing or refinancing the Building; (g) fines,
penalties or interest resulting from late payment of Taxes or Expenses;
(h) organizational expenses of creating or operating the entity that constitutes
Landlord; (i) damages paid to Tenant hereunder or to other tenants of the
Building under their respective leases; (j) amounts (other than management fees)
paid to Landlord’s affiliates for services, but only to the extent such amounts
exceed the prices charged for such services by parties having similar skill and
experience; (k) fines or penalties resulting from any violations of Law,
negligence or willful misconduct of Landlord or its employees, agents or
contractors; (l) advertising and promotional expenses; (m) Landlord’s charitable
and political contributions; (n) ground lease rental; (o) attorney’s fees and
other expenses incurred in connection with negotiations or disputes with tenants
or other occupants of the Building; (p) costs of services or benefits made
available to other tenants of the Building but not to Tenant; (q) costs of
purchasing or leasing major sculptures, paintings or other artwork (as opposed
to decorations purchased or leased by Landlord for display in the Common Areas
of the Building); (r) any expense for which Landlord has received actual
reimbursement from a third party (other than from a tenant of the Building
pursuant to its lease); (s) costs of curing defects in design or original
construction of the Property; (t) costs that Landlord is entitled to recover
under a warranty, except to the extent it would not be fiscally prudent to
pursue legal action to recover such costs; (u) expenses (other than Parking
Expenses (defined below)) of operating any commercial concession at the Project;
(v) Parking Expenses (defined below), except to the extent Parking Expenses
exceed parking revenues on an annual basis (as used herein, “Parking Expenses”
means costs of operating, maintaining and repairing the Parking Facility,
including costs of parking equipment, tickets, supplies, signs, cleaning,
resurfacing, restriping, parking-garage management fees, and the wages,
salaries, employee benefits and taxes for individuals working exclusively in the
Parking Facility; provided, however, that Parking Expenses shall exclude (i)
capital expenses, and (ii) costs of electricity, janitorial service, elevator
maintenance and insurance); (w) reserves; (x) bad debt expenses; (y) costs of
cleaning up Hazardous Materials, except for routine cleanup performed as part of
the ordinary operation and maintenance of the Property (as used herein,
“Hazardous Materials” means any material now or hereafter defined or regulated
by any Law or governmental authority as radioactive, toxic, hazardous, or waste,
or a chemical known to the state of California to cause cancer or reproductive
toxicity, including (1) petroleum and any of its constituents or byproducts, (2)
radioactive materials, (3) asbestos in any form or condition, and (4) materials
regulated by any of the following, as amended from time to time, and any rules
promulgated thereunder: the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the Resource Conservation
and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic Substances Control Act,
15 U.S.C. §§2601, et seq.; the Clean Water Act, 33 U.S.C. §§1251 et seq; the
Clean Air Act, 42 U.S.C. §§7401 et seq.; The California Health and Safety Code;
The California Water Code; The California Labor Code; The California Public
Resources Code; and The California Fish and Game Code.); or (z) wages, salaries,
fees or fringe benefits (“Labor Costs”) paid to executive personnel or officers
or partners of Landlord (provided, however, that if such individuals provide
services directly related to the operation, maintenance or ownership of the
Property that, if provided directly by a general manager or property manager or
his or her general support staff, would normally be chargeable as an operating
expense of a comparable office building, then the Labor Costs of such
individuals may be included in Expenses to the extent of the percentage of their
time that is spent providing such services to the Property).

 

If, during any portion of the Base Year or any Expense Year, the Building is not
100% occupied (or a service provided by Landlord to Tenant is not provided by
Landlord to a tenant that provides such service itself, or any tenant of the
Building is entitled to free rent, rent abatement or the like), Expenses for
such year shall be determined as if the Building had been 100% occupied (and all
services provided by Landlord to Tenant had been provided by Landlord to all
tenants, and no tenant of the Building had been entitled to free rent, rent
abatement or the like) during such portion of such year. Notwithstanding any
contrary provision hereof, Expenses for the Base Year shall exclude (a) any
market-wide cost increases resulting from extraordinary circumstances, including
Force Majeure (defined in Section 25.2), boycotts, strikes, conservation
surcharges, embargoes or shortages, and (b) at Landlord’s option, the cost of
any repair or replacement that Landlord reasonably expects will not recur on an
annual or more frequent basis. Landlord shall keep its books and records
relating to Expenses in accordance with generally accepted accounting
principles, consistently applied.

 

 5 

 

 

4.2.3       “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other receipts from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) payments in lieu of taxes under any tax increment financing
agreement, abatement agreement, agreement to construct improvements, or other
agreement with any governmental body or agency or taxing authority. Any costs
and expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or minimize Taxes shall be included in Taxes for
the year in which they are incurred. Notwithstanding any contrary provision
hereof, Taxes shall be determined without regard to any “green building” credit
and shall exclude (i) all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, transfer taxes, estate
taxes, federal and state income taxes, and other taxes to the extent
(x) applicable to Landlord’s general or net income (as opposed to rents or
receipts attributable to operations at the Property), or (y) measured solely by
the square footage, rent, fees, services, tenant allowances or similar amounts,
rights or obligations described or provided in or under any particular lease,
license or similar agreement or transaction at the Building; (ii) any Expenses,
and (iii) any items required to be paid or reimbursed by Tenant under
Section 4.5.

 

4.3   Allocation. Landlord, in its reasonable discretion, shall equitably
allocate Expenses among office, retail or other portions or occupants of the
Property. If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.

 

4.4   Calculation and Payment of Expense Excess and Tax Excess.

 

4.4.1       Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord
shall give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of the
actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall pay Landlord the amount
of such underpayment, or receive a credit in the amount of such overpayment,
with or against the Rent then or next due hereunder; provided, however, that if
this Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement. Landlord shall use reasonable efforts to deliver the
Statement on or before June 1 of the calendar year immediately following the
Expense Year to which it applies. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4. Notwithstanding the foregoing, if Landlord fails to furnish a
Statement by April 30 of the second (2nd) calendar year following the Expense
Year to which such Statement applies, Tenant shall not be required to pay
Landlord any underpayment for such Expense Year, except as provided in Section
4.4.3.

 

4.4.2       Statement of Estimated Expenses and Taxes. Landlord shall give to
Tenant, for each Expense Year, a statement (the “Estimate Statement”) setting
forth Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess
(the “Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for
such Expense Year. Upon receiving an Estimate Statement, Tenant shall pay, with
its next installment of Base Rent coming due at least 30 days after such
receipt, an amount equal to the excess of (a) the amount obtained by multiplying
(i) the sum of Tenant’s Share of the Estimated Expense Excess plus Tenant’s
Share of the Estimated Tax Excess (as such amounts are set forth in such
Estimate Statement), by (ii) a fraction, the numerator of which is the number of
months that have elapsed in the applicable Expense Year (including the month of
such payment) and the denominator of which is 12, over (b) any amount previously
paid by Tenant for such Expense Year pursuant to this Section 4.4.2. Until
Landlord delivers a new Estimate Statement (which Landlord may do at any time),
Tenant shall pay monthly, with the monthly Base Rent installments, an amount
equal to one-twelfth (1/12) of the sum of Tenant’s Share of the Estimated
Expense Excess plus Tenant’s Share of the Estimated Tax Excess, as such amounts
are set forth in the previous Estimate Statement. Any failure of Landlord to
timely deliver any Estimate Statement shall not diminish Landlord’s rights to
receive payments and revise any previous Estimate Statement under this
Section 4.

 

 6 

 

 

4.4.3       Retroactive Adjustment of Taxes. Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year or for the Base Year
(whether by reason of reassessment, error, or otherwise), Taxes for such Expense
Year or the Base Year, as the case may be, and the Tax Excess for such Expense
Year shall be retroactively adjusted. If, as a result of such adjustment, it is
determined that Tenant has under- or overpaid Tenant’s Share of such Tax Excess,
Tenant shall pay Landlord the amount of such underpayment, or receive a credit
in the amount of such overpayment, with or against the Rent next coming due
hereunder at least 30 days after Tenant’s receipt of notice of such adjustment;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

 

4.5   Charges for Which Tenant Is Directly Responsible. Notwithstanding any
contrary provision hereof, Tenant, promptly upon demand, shall pay (or if paid
by Landlord, reimburse Landlord for) each of the following to the extent levied
against Landlord or Landlord’s property: (a) any tax based upon or measured by
(i) the cost or value of Tenant’s trade fixtures, equipment, furniture or other
personal property, or (ii) the cost or value of the Leasehold Improvements
(defined in Section 7.1) to the extent such cost or value exceeds that of a
Building-standard build-out, as determined by Landlord; (b) any rent tax, sales
tax, service tax, transfer tax, value added tax, use tax, business tax, gross
income tax, gross receipts tax, or other tax, assessment, fee, levy or charge
measured solely by the square footage, Rent, services, tenant allowances or
similar amounts, rights or obligations described or provided in or under this
Lease; (c) any tax assessed upon the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of any portion of
the Property; and (d) any tax assessed on this transaction or on any document to
which Tenant is a party that creates an interest or estate in the Premises.

 

4.6   Books and Records. Within 90 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expense
Excess and/or Tax Excess for the Expense Year to which such Statement applies
and identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within 60 days after
receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 90 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Statement. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. Notwithstanding any contrary provision hereof,
Landlord shall not be required to deliver or make available to Tenant records
relating to the Base Year, and Tenant may not object to Expenses or Taxes for
the Base Year, other than in connection with the first review for an Expense
Year performed by Tenant pursuant to this Section 4.6. If Tenant retains an
agent to review Landlord’s records, the agent must be with a CPA firm licensed
to do business in the State of California with experience reviewing books and
records kept for Comparable Buildings and its fees shall not be contingent, in
whole or in part, upon the outcome of the review. Tenant shall be responsible
for all costs of such review; provided, however, that if Landlord and Tenant
determine that the sum of Expenses and Taxes for the Expense Year in question
was overstated by more than 5%, Landlord, within 30 days after receiving paid
invoices therefor from Tenant, shall reimburse Tenant for the reasonable amounts
paid by Tenant to third parties in connection with such review (not to exceed
$5,000.00). The records and any related information obtained from Landlord shall
be treated as confidential, and as applicable only to the Premises, by Tenant,
its auditors, consultants, and any other parties reviewing the same on behalf of
Tenant (collectively, “Tenant’s Auditors”). Before making any records available
for review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. Notwithstanding any contrary provision hereof, Tenant may
not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date. If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expense Excess plus
Tenant’s Share of the actual Tax Excess is less or more than the amount
reported, Tenant shall receive a credit in the amount of its overpayment, or pay
Landlord the amount of its underpayment, against or with the Rent next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Landlord shall pay Tenant the amount of its
overpayment (less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.

 

 7 

 

 

5USE; COMPLIANCE WITH LAWS.

 

5.1   Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Project, or constitutes a
nuisance. Tenant, at its expense, shall comply with all Laws relating to (i) the
operation of its business at the Project, (ii) the use, occupancy and, other
than with respect to elements of the Base Building, the condition and
configuration of the Premises, or (iii) any Supplemental Systems (defined below)
serving the Premises, whether located inside or outside of the Premises. If, in
order to comply with any such Law, Tenant must obtain or deliver any permit,
certificate or other document evidencing such compliance, Tenant shall provide a
copy of such document to Landlord promptly after obtaining or delivering it. If
a change to any Common Area or the Base Building becomes required under Law (or
if any such requirement is enforced) as a result of any Tenant-Insured
Improvement (defined in Section 10.2.2) that is not of a type customarily
required for general office use, any trade fixture that is not of a type
customarily required for general office use or because any use of the Premises
that is not general office use, then Tenant, upon demand, shall (x) at
Landlord’s option, either make such change at Tenant’s cost or pay Landlord the
cost of making such change, and (y) pay Landlord a coordination fee equal to 5%
of the cost of such change. As used herein, “Law” means any existing or future
law, ordinance, regulation or requirement of any governmental authority having
jurisdiction over the Project or the parties. As used herein, “Supplemental
System” means any Unit (defined in Section 25.5), supplemental fire-suppression
system, kitchen (including any hot water heater, dishwasher, garbage disposal,
insta-hot dispenser, or plumbing), shower or similar facility, or any other
system that would not customarily be considered part of the base building of a
first-class multi-tenant office building. As used herein, “Base Building System”
means any mechanical (including HVAC), electrical, plumbing or fire/life-safety
system serving the Building, other than a Supplemental System. As used herein,
“Base Building” means the structural portions of the Building, together with the
Base Building Systems.

 

5.2   Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for general office use in a normal and
customary manner and for Tenant’s employees and visitors to have reasonably safe
access to and from the Premises, or (b) Landlord’s failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause or pay for such compliance to the extent
that (x) Tenant is required to cause or pay for such compliance under
Section 5.1 or 7.3 or any other provision hereof, or (y) non-compliance arises
under any provision of the ADA other than Title III thereof. Notwithstanding the
foregoing, Landlord may contest any alleged violation in good faith, including
by applying for and obtaining a waiver or deferment of compliance, asserting any
defense allowed by Law, and appealing any order or judgment to the extent
permitted by Law; provided, however, that (i) no cost or liability shall be
imposed upon Tenant as a result of such contest, and (ii) after exhausting any
rights to contest or appeal, Landlord shall perform any work necessary to comply
with any final order or judgment.

 

6SERVICES.

 

6.1   Standard Services. Landlord shall provide the following services on all
days (unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building HVAC Hours, stubbed to the Premises; (b) electricity supplied by the
applicable public utility, stubbed to the Premises; (c) water supplied by the
applicable public utility (i) for use in lavatories and any drinking facilities
located in Common Areas within the Building, and (ii) stubbed to the Building
core for use in any plumbing fixtures located in the Premises; (d) janitorial
services to the Premises, except on weekends and Holidays; and (e) elevator
service (subject to scheduling by Landlord, and payment of Landlord’s standard
usage fee, for any freight service).

 

6.2   Above-Standard Use. Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require. Tenant shall not, without
Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to
Section 6.1. If Tenant’s consumption of electricity or water exceeds the rate
Landlord reasonably deems to be standard for the Building, Tenant shall pay
Landlord, upon billing, the cost of such excess consumption, including any costs
of installing, operating and maintaining any equipment that is installed in
order to supply or measure such excess electricity or water. For purposes of the
preceding sentence, any consumption of electricity in a computer server room
shall be deemed to exceed the standard rate for the Building. The connected
electrical load of Tenant’s incidental-use equipment shall not exceed the
Building-standard electrical design load, and Tenant’s electrical usage shall
not exceed the capacity of the feeders to the Project or the risers or wiring
installation.

 

 8 

 

 

6.3    Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than three (3)
consecutive business days after notice from Tenant to Landlord by a Service
Interruption that (a) does not result from a Casualty (defined in Section 11), a
Taking (defined in Section 13) or an Act of Tenant (defined in Section 10.1),
and (b) can be corrected through Landlord’s reasonable efforts, then, as
Tenant’s sole remedy, Monthly Rent shall abate for the period beginning on the
day immediately following such 3-business-day period and ending on the day such
Service Interruption ends, but only in proportion to the percentage of the
rentable square footage of the Premises made untenantable or inaccessible and
not occupied by Tenant.

 

7REPAIRS AND ALTERATIONS.

 

7.1   Repairs. Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises (excluding any structural components not installed by Tenant) in as
good condition and repair as existed when Tenant took possession and as
thereafter improved, except for reasonable wear and tear and repairs that are
Landlord’s express responsibility hereunder. Tenant’s maintenance and repair
obligations shall include (a) all leasehold improvements in the Premises,
including any Tenant Improvements, any Alterations (defined in Section 7.2), and
any leasehold improvements installed pursuant to any prior lease (the “Leasehold
Improvements”), but excluding the Base Building; (b) any Supplemental Systems
serving the Premises, whether located inside or outside of the Premises; and
(c) all Lines (defined in Section 23) and trade fixtures. Notwithstanding the
foregoing, if a Default (defined in Section 19.1) or an emergency exists,
Landlord may, at its option, perform such maintenance and repairs on Tenant’s
behalf, in which case Tenant shall pay Landlord, upon demand, the cost of such
work plus a coordination fee equal to 5% of such cost. Landlord shall perform
all maintenance and repairs (including replacements) to, and keep in good
condition and repair, (i) the roof and exterior walls and windows of the
Building (so that such components of the Building remain water-tight), (ii) the
Base Building, and (iii) the Common Areas.

 

7.2   Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facility or other
system serving the Premises (an “Alteration”) without Landlord’s prior consent,
which consent shall be requested by Tenant not less than 10 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding the foregoing, provided that Landlord receives 10 days’ prior
notice, Landlord’s prior consent shall not be required for any Alteration that
(i) is reasonably estimated (together with any other Alterations performed
without Landlord’s consent pursuant to this sentence during the 12-month period
ending on the date of such notice) to cost less than $25,000.00; (ii) is not
visible from outside the Premises; (iii) does not affect any system or
structural component of the Building; and (iv) does not require work to be
performed inside the walls or above the ceiling of the Premises. For any
Alteration, (a) Tenant, before beginning work, shall deliver to Landlord, and
obtain Landlord’s approval of, plans and specifications; (b) Landlord, in its
discretion, may require Tenant to obtain security for performance satisfactory
to Landlord; (c) Tenant shall deliver to Landlord “as built” drawings (in CAD
format, if requested by Landlord), completion affidavits, full and final lien
waivers, and all governmental approvals; and (d) Tenant shall pay Landlord upon
demand (i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing
the work, and (ii) a coordination fee equal to 5% of the cost of the work;
provided, however, that this clause (d) shall not apply to any Tenant
Improvements.

 

7.3   Tenant Work. Before beginning any repair or Alteration or any work
affecting Lines (collectively, “Tenant Work”), Tenant shall deliver to Landlord,
and obtain Landlord’s approval of, (a) names of contractors, subcontractors,
mechanics, laborers and materialmen; (b) evidence of contractors’ and
subcontractors’ insurance in amounts and coverages as Landlord may reasonably
require; and (c) any required governmental permits. Tenant shall perform all
Tenant Work (i) in a good and workmanlike manner using materials of a quality
reasonably approved by Landlord; (ii) in compliance with any approved plans and
specifications, all Laws, the National Electric Code, and Landlord’s
construction rules and regulations; and (iii) in a manner that does not impair
the Base Building. If, as a result of any Tenant Work, Landlord becomes required
under Law to perform any inspection, give any notice, or cause such Tenant Work
to be performed in any particular manner, Tenant shall comply with such
requirement and promptly provide Landlord with reasonable documentation of such
compliance. Landlord’s approval of Tenant’s plans and specifications shall not
relieve Tenant from any obligation under this Section 7.3. In performing any
Tenant Work, Tenant shall not use contractors, services, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with any workforce or trades engaged in performing other work or services at the
Project.

 

 9 

 

 

8      LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements (other than any Unit, which
shall be governed by Section 25.5) are not, in Landlord’s reasonable judgment,
Building-standard, then before the expiration or earlier termination hereof,
Tenant shall, at Landlord’s election, either (a) at Tenant’s expense, and except
as otherwise notified by Landlord, remove such Tenant-Insured Improvements
(other than the Excluded Items, defined below), repair any resulting damage to
the Premises or Building, and restore the affected portion of the Premises to
its configuration and condition existing before the installation of such
Tenant-Insured Improvements (or, at Landlord’s election, to a Building-standard
tenant-improved configuration and condition as determined by Landlord), or
(b) pay Landlord an amount equal to the estimated cost of such work, as
reasonably determined by Landlord. If Tenant fails to timely perform any work
required under clause (a) of the preceding sentence, Landlord may perform such
work at Tenant’s expense. As used herein, “Excluded Items” means any Leasehold
Improvements either (1) existing in the Premises as of the date hereof, (2)
shown with reasonable specificity on the Work List (as initially defined in
Section 2.1 of Exhibit B hereto) and/or (3) those potential Alterations (if
built by Tenant pursuant to Exhibit B-1 hereto) shown with reasonable
specificity on Exhibit B-4 hereto.

 

9      LIENS. Tenant shall keep the Project free from any lien arising out of
any work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.

 

10INDEMNIFICATION; INSURANCE.

 

10.1 Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party, or (ii) any failure to prevent or control any criminal or otherwise
wrongful conduct by any third party not acting as Landlord’s agent or to
apprehend any such third party who has engaged in such conduct. Tenant shall
indemnify, defend, protect, and hold the Landlord Parties harmless from any
obligation, loss, claim, action, liability, penalty, damage, cost or expense
(including reasonable attorneys’ and consultants’ fees and expenses) (each, a
“Claim”) that is imposed or asserted by any third party and arises from (a) any
cause in, on or about the Premises, or (b) any negligence, willful misconduct or
breach of this Lease of or by Tenant, any party claiming by, through or under
Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees (each, an “Act of Tenant”), except to the extent such
Claim arises from any negligence, willful misconduct or breach of this Lease of
or by any Landlord Party. Landlord shall indemnify, defend, protect, and hold
Tenant, its (direct or indirect) owners, and their respective beneficiaries,
trustees, officers, directors, employees and agents (including Tenant, the
“Tenant Parties”) harmless from any Claim that is imposed or asserted by any
third party and arises from any negligence, willful misconduct or breach of this
Lease of or by any Landlord Party, except to the extent such Claim arises from
any negligence, willful misconduct or breach of this Lease of or by any Tenant
Party.

 

10.2  Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

 

10.2.1     Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with combined primary and excess/umbrella limits of at
least $3,000,000 each occurrence and $4,000,000 annual aggregate.

 

10.2.2       Property Insurance covering (i) all office furniture, trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property in the Premises installed
by, for, or at the expense of Tenant, and (ii) any Leasehold Improvements
installed by or for the benefit of Tenant, whether pursuant to this Lease or
pursuant to any prior lease or other agreement to which Tenant was a party
(“Tenant-Insured Improvements”). Such insurance shall be written on a special
cause of loss or all risk form for physical loss or damage, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance, and shall include coverage
for damage or other loss caused by fire or other peril, including vandalism and
malicious mischief, theft, water damage of any type, including sprinkler
leakage, bursting or stoppage of pipes, and explosion, and providing business
interruption coverage for a period of one year.

 

10.2.3       Workers’ Compensation statutory limits and Employers’ Liability
limits of $1,000,000.

 

 10 

 

 

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII. Tenant’s
Commercial General Liability Insurance shall (a) name the Landlord Parties and
any other party designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent)
there shall be an endorsement (or an excerpt from the policy) naming the
Additional Insured Parties as additional insureds, and attached to the ACORD 28
(or equivalent) there shall be an endorsement (or an excerpt from the policy)
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements, and each such endorsement (or policy
excerpt) shall be binding on Tenant’s insurance company.

 

10.4 Subrogation. Notwithstanding any provision in this Lease to the contrary
(but subject to the provisions set forth in Section 11 below as well as the
provisions set forth in Sections 4 and 8 of Exhibit D hereto) each party waives,
and shall cause its insurance carrier to waive, any right of recovery against
the other party, any of its (direct or indirect) owners, or any of their
respective beneficiaries, trustees, officers, directors, employees or agents for
any loss of or damage to property which loss or damage is (or, if the insurance
required hereunder had been carried, would have been) covered by the waiving
party’s property insurance. For purposes of this Section 10.4 only, (a) any
deductible with respect to a party’s insurance shall be deemed covered by, and
recoverable by such party under, valid and collectable policies of insurance,
and (b) any contractor retained by Landlord to install, maintain or monitor a
fire or security alarm for the Building shall be deemed an agent of Landlord.

 

10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
Comparable Buildings.

 

11    CASUALTY DAMAGE. With reasonable promptness after discovering any damage
to the Premises (other than trade fixtures), or to any Common Area or portion of
the Base Building necessary for access to or tenantability of the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 210 days
after the date of the Casualty, either party may terminate this Lease upon
60 days’ notice to the other party delivered within 10 days after Landlord’s
delivery of such estimate. Within 90 days after discovering any damage to the
Project resulting from any Casualty, Landlord may, whether or not the Premises
are affected, terminate this Lease by notifying Tenant if (i) any Security
Holder terminates any ground lease or requires that any insurance proceeds be
used to pay any mortgage debt; (ii) any damage to Landlord’s property is not
fully covered by Landlord’s insurance policies; (iii) Landlord decides to
rebuild the Building or Common Areas so that it or they will be substantially
different structurally or architecturally; (iv) the damage occurs during the
last 12 months of the Term; or (v) any owner, other than Landlord, of any
damaged portion of the Project does not intend to repair such damage; provided,
however, that Landlord may not terminate this Lease pursuant to this sentence
unless the Premises have been materially damaged or Landlord also exercises all
rights it may have acquired as a result of the Casualty to terminate any other
similarly situated leases of space in the Building. Tenant shall have the right
to terminate this Lease if: (a) there is less than one (1) year of the Term
remaining on the date of the Casualty; (b) the Casualty was not caused by the
negligence or willful misconduct of Tenant or its agents, employees or
contractors; and (c) Tenant provides Landlord with written notice of its intent
to terminate within 30 days after the date of Tenant’s receipt of the estimate
of the time required to substantially complete the Landlord Repairs. If this
Lease is not terminated pursuant to this Section 11, Landlord shall promptly and
diligently perform the Landlord Repairs, subject to reasonable delays for
insurance adjustment and other events of Force Majeure. The Landlord Repairs
shall restore the Premises (other than trade fixtures) and any Common Area or
portion of the Base Building necessary for access to or tenantability of the
Premises to substantially the same condition that existed when the Casualty
occurred, except for (a) any modifications required by Law or any Security
Holder, and (b) any modifications to the Common Areas that are deemed desirable
by Landlord, are consistent with the character of the Project, and do not
materially impair access to or tenantability of the Premises. Notwithstanding
Section 10.4, Tenant shall assign to Landlord (or its designee) all insurance
proceeds payable to Tenant under Tenant’s insurance required under Section 10.2
with respect to any Tenant-Insured Improvements, and if the estimated or actual
cost of restoring any Tenant-Insured Improvements exceeds the insurance proceeds
received by Landlord from Tenant’s insurance carrier, Tenant shall pay such
excess to Landlord within 30 days after Landlord’s demand. No Casualty and no
restoration performed as required hereunder shall render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder; provided, however, that if the Premises (other than trade fixtures)
or any Common Area or portion of the Base Building necessary for access to or
tenantability of the Premises is damaged by a Casualty, then, during any time
that, as a result of such damage, any portion of the Premises is inaccessible or
untenantable and is not occupied by Tenant, Monthly Rent shall be abated in
proportion to the rentable square footage of such portion of the Premises.

 

 11 

 

 

12    NONWAIVER. No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 

13    CONDEMNATION. If any part of the Premises, Building or Project is taken
for any public or quasi-public use by power of eminent domain or by private
purchase in lieu thereof (a “Taking”) for more than 180 consecutive days,
Landlord may terminate this Lease; provided, however, that Landlord may not
terminate this Lease pursuant to this sentence unless a material portion of the
Premises has been Taken or Landlord also exercises all rights it may have
acquired as a result of the Taking to terminate any other similarly situated
leases of space in the Building. If more than 25% of the rentable square footage
of the Premises, or any Common Area or portion of the Base Building necessary
for access to or tenantability of the Premises, is Taken for more than
180 consecutive days, Tenant may terminate this Lease. Any such termination
shall be effective as of the date possession must be surrendered to the
authority, and the terminating party shall provide termination notice to the
other party within 45 days after receiving written notice of such surrender
date. Except as provided above in this Section 13, neither party may terminate
this Lease as a result of a Taking. Tenant shall not assert, and hereby assigns
to Landlord, any claim it may have for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking of
Tenant’s personal property or any trade fixtures that Tenant is entitled to
remove upon the expiration hereof, and for moving expenses, so long as such
claim does not diminish the award available to Landlord or any Security Holder
and is payable separately to Tenant. If this Lease is terminated pursuant to
this Section 13, all Rent shall be apportioned as of the date of such
termination. If a Taking occurs and this Lease is not so terminated, Monthly
Rent shall be abated for the period of such Taking in proportion to the
percentage of the rentable square footage of the Premises, if any, that is
subject to, or rendered inaccessible or untenantable by, such Taking and not
occupied by Tenant.

 

14ASSIGNMENT AND SUBLETTING.

 

14.1 Transfers. Tenant shall not, without Landlord’s prior consent (subject to
the terms of this Section 14), assign, mortgage, pledge, hypothecate, encumber,
permit any lien to attach to, or otherwise transfer this Lease or any interest
hereunder, permit any assignment or other transfer hereof or any interest
hereunder by operation of law, enter into any sublease or license agreement,
otherwise permit the occupancy or use of any part of the Premises by any persons
other than Tenant and its employees and contractors, or permit a Change of
Control (defined in Section 14.6) to occur (each, a “Transfer”). If Tenant
desires Landlord’s consent to any Transfer, Tenant shall provide Landlord with
(i) notice of the terms of the proposed Transfer, including its proposed
effective date (the “Contemplated Effective Date”), a description of the portion
of the Premises to be transferred (the “Contemplated Transfer Space”), a
calculation of the Transfer Premium (defined in Section 14.3), and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (ii) current financial statements of the proposed transferee (or,
in the case of a Change of Control, of the proposed new controlling party(ies))
certified by an officer or owner thereof and any other information reasonably
required by Landlord in order to evaluate the proposed Transfer (collectively,
the “Transfer Notice”). Within 30 days after receiving the Transfer Notice,
Landlord shall notify Tenant of (a) its consent to the proposed Transfer,
(b) its refusal to consent to the proposed Transfer, or (c) its exercise of its
rights under Section 14.4. Any Transfer made without Landlord’s prior consent
shall, at Landlord’s option, be void and shall, at Landlord’s option, constitute
a Default. Concurrently with Tenant’s delivery of the Transfer Notice, Tenant
shall pay Landlord a fee of $1,500.00 for Landlord’s review of any proposed
Transfer, whether or not Landlord consents to it.

 

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

 

14.2.1     The proposed transferee is not a party of reasonable financial
strength in light of the responsibilities to be undertaken in connection with
the Transfer on the date the Transfer Notice is received; or

 

 12 

 

 

14.2.2     The proposed transferee has a character or reputation or is engaged
in a business that is not consistent with the quality of the Building or the
Project; or

 

14.2.3    The proposed transferee is a governmental entity or a nonprofit
organization; or

 

14.2.4     Intentionally omitted; or

 

14.2.5    The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Building.

 

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord withholds its consent in breach of this Section 14.2, Tenant’s sole
remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

 

14.3 Transfer Premium. If Landlord consents to a Transfer (other than a Change
of Control or a Permitted Transfer), Tenant shall pay Landlord an amount equal
to 50% of any Transfer Premium (defined below). As used herein, “Transfer
Premium” means (a) in the case of an assignment, any consideration (including
payment for Leasehold Improvements) paid by the assignee for such assignment,
less any reasonable and customary expenses directly incurred by Tenant on
account of such assignment, including brokerage fees, legal fees, and Landlord’s
review fee, and (b) in the case of a sublease, license or other occupancy
agreement, for each month of the term of such agreement, the amount by which all
rent and other consideration paid by the transferee to Tenant pursuant to such
agreement (less all reasonable and customary expenses directly incurred by
Tenant on account of such agreement, including brokerage fees, legal fees,
construction costs and Landlord’s review fee, as amortized on a monthly,
straight-line basis over the term of such agreement) exceeds the Monthly Rent
payable by Tenant hereunder with respect to the Contemplated Transfer Space.
Payment of Landlord’s share of the Transfer Premium shall be made (x) in the
case of an assignment, within 30 days after Tenant receives the consideration
described above, and (y) in the case of a sublease, license or other occupancy
agreement, for each month of the term of such agreement, within five (5)
business days after Tenant receives the rent and other consideration described
above.

 

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Change of Control (defined below), a Permitted
Transfer (defined in Section 14.8), or a sublease (including any expansion
rights) of less than 50% of the rentable square footage of the then existing
Premises for a term (including any extension options) of less than 100% of the
balance of the Term remaining on the Contemplated Effective Date (excluding any
unexercised extension options), Landlord, by notifying Tenant within 30 days
after receiving the Transfer Notice, may terminate this Lease with respect to
the Contemplated Transfer Space as of the Contemplated Effective Date; provided,
however, that such termination shall not be effective if Tenant, by notifying
Landlord within five (5) days after receiving Landlord’s notice of termination,
withdraws the Transfer Notice. If Tenant does not timely withdraw the Transfer
Notice, and if the Contemplated Transfer Space is less than the entire Premises,
then Base Rent, Tenant’s Share, and the number of parking spaces to which Tenant
is entitled under Section 1.9 shall be deemed adjusted on the basis of the
percentage of the rentable square footage of the portion of the Premises
retained by Tenant. Upon request of either party, the parties shall execute a
written agreement prepared by Landlord memorializing such termination.

 

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder. No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder. Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.

 

 13 

 

 

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of more than 50% of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) in Tenant
by one or more parties that neither owned, nor are Affiliates (defined below) of
one or more parties that owned, a Controlling Interest in Tenant immediately
before such transaction(s). As used herein, “Controlling Interest” means control
over an entity, other than control arising from the ownership of voting
securities listed on a recognized securities exchange. As used herein, “control”
means the direct or indirect power to direct the ordinary management and
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise. As used herein, “Affiliate” means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party.

 

14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

 

14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1,

 

permit a Change of Control to occur,

 

sublease any portion of the Premises to an Affiliate of Tenant, or

 

assign this Lease to (a) an Affiliate of Tenant (other than pursuant to a merger
or consolidation), (b) a successor to Tenant by merger or consolidation, or
(c) a successor to Tenant by purchase of all or substantially all of Tenant’s
assets

 

(in each case, a “Permitted Transfer”), provided that

 

(i)at least 10 business days before the Transfer (provided that if such
pre-Transfer notice and delivery are prohibited by a confidentiality agreement
or by Law, then within 10 business days after the Transfer), Tenant notifies
Landlord of the Transfer and delivers to Landlord any documents or information
reasonably requested by Landlord relating thereto, including reasonable
documentation that the Transfer satisfies the requirements of this Section 14.8;

 

(ii)in the case of a sublease, the subtenant executes and delivers to Landlord,
at least 10 business days before taking occupancy, an agreement reasonably
acceptable to Landlord which (A) requires the subtenant to assume all of
Tenant’s release, waiver, indemnity and insurance obligations hereunder with
respect to the Contemplated Transfer Space and to be bound by each provision
hereof that limits the liability of any Landlord Party, and (B) provides that if
either a Landlord Party or the subtenant institutes a suit against the other for
violation of or to enforce such agreement, or in connection with any matter
relating to the sublease or the subtenant’s occupancy of the Contemplated
Transfer Space, the prevailing party shall be entitled to all of its costs and
expenses, including reasonable attorneys’ fees;

 

(iii)in the case of an assignment pursuant to clause (a) or (c) above, the
assignee executes and delivers to Landlord, at least 10 business days before the
assignment (provided that if such pre-assignment execution and delivery are
prohibited by a confidentiality agreement or by Law, then within 10 business
days after the assignment), a commercially reasonable instrument pursuant to
which the assignee assumes, for Landlord’s benefit, all of Tenant’s obligations
hereunder;

 

(iv)in the case of an assignment pursuant to clause (b) above, (A) the successor
entity has a net worth (as determined in accordance with GAAP, but excluding
intellectual property and any other intangible assets (“Net Worth”)) immediately
after the Transfer that is not less than Tenant’s Net Worth immediately before
the Transfer, and (B) if Tenant is a closely held professional service firm, at
least 50% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity;

 

(v)except in the case of a Change of Control, the transferee is qualified to
conduct business in the State of California;

 

(vi)in the case of a Change of Control, (A) Tenant is not a closely held
professional service firm and (B) Tenant’s Net Worth immediately after the
Change of Control is not less than its Net Worth immediately before the Change
of Control; and

 

(vii)the Transfer is made for a good faith operating business purpose and not in
order to evade the requirements of this Section 14.

 

 14 

 

 

15    SURRENDER. Upon the expiration or earlier termination hereof, and subject
to Sections 8 and 11 and this Section 15, Tenant shall surrender possession of
the Premises to Landlord in as good condition and repair as existed when Tenant
took possession and as thereafter improved, except for reasonable wear and tear
and repairs that are Landlord’s express responsibility hereunder. Before such
expiration or termination, Tenant, without expense to Landlord, shall (a) remove
from the Premises all debris and rubbish and all furniture, equipment, trade
fixtures, Lines, free-standing cabinet work, movable partitions and other
articles of personal property that are owned or placed in the Premises by Tenant
or any party claiming by, through or under Tenant (except for any Lines not
required to be removed under Section 23), and (b) repair all damage to the
Premises and Building resulting from such removal. If Tenant fails to timely
perform such removal and repair, Landlord may do so at Tenant’s expense
(including storage costs). If Tenant fails to remove such property from the
Premises, or from storage, within 30 days after notice from Landlord, any part
of such property shall be deemed, at Landlord’s option, either (x) conveyed to
Landlord without compensation, or (y) abandoned.

 

16    HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to, or perform improvements for, a new tenant as a result of
Tenant’s holdover, Tenant shall be liable for all resulting damages, including
lost profits, incurred by Landlord.

 

17    SUBORDINATION; ESTOPPEL CERTIFICATES; FINANCIALS. This Lease shall be
subject and subordinate to all existing and future ground or underlying leases,
mortgages, trust deeds and other encumbrances against the Building or Project,
all renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of any Security Agreement, Tenant, upon request, shall
attorn, without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations hereunder.
Within 30 business days after Landlord’s request, Tenant shall execute such
further instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure.
Notwithstanding the foregoing, Tenant’s agreement to subordinate this Lease to a
future Security Agreement shall not be effective unless Landlord has provided
Tenant with a commercially reasonable non-disturbance agreement from the
Security Holder. Within 30 business days after Landlord’s request, Tenant shall
execute and deliver to Landlord a commercially reasonable estoppel certificate
in favor of such parties as Landlord may reasonably designate, including current
and prospective Security Holders and prospective purchasers. Within 30 days
after Tenant's receipt of Landlord's written request (but no more than once each
calendar year), Tenant shall provide Landlord with its current financial
statement and its financial statements for the prior two (2) calendar or fiscal
years (if Tenant's fiscal year is other than a calendar year). Any such
statements shall be prepared in accordance with generally accepted accounting
principles and, if the normal practice of Tenant, shall be audited by an
independent certified public accountant.

 

18ENTRY BY LANDLORD.

 

18.1 At all reasonable times and upon 24 hours prior notice to Tenant, (provided
that no such notice shall be required in cases of an emergency), Landlord may
enter the Premises to (i) inspect the Premises; (ii) show the Premises to
prospective purchasers, current or prospective Security Holders or insurers, or,
during the last 12 months of the Term (or while an uncured Default exists),
prospective tenants; (iii) post notices of non-responsibility; or (iv) perform
maintenance, repairs or alterations. At any time and without notice to Tenant,
Landlord may enter the Premises to perform required services, provided, however,
that except in an emergency, Landlord shall provide Tenant with reasonable prior
notice (which notice, notwithstanding Section 25.1, may be delivered by e-mail,
fax, telephone or orally and in person) of any entry to perform a service that
is not performed on a monthly or more frequent basis. If reasonably necessary,
Landlord may temporarily close any portion of the Premises to perform
maintenance, repairs or alterations. In an emergency, Landlord may use any means
it deems proper to open doors to and in the Premises. Except in an emergency,
Landlord shall use reasonable efforts to minimize interference with Tenant’s use
of the Premises. Except in an emergency, Tenant may have one of its employees
accompany Landlord if Tenant makes such employee available when Landlord enters
the Premises. No entry into or closure of any portion of the Premises pursuant
to this Section 18 shall render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.

 

 15 

 

 

18.2       Tenant, at its expense, may provide its own locks to an area within
the Premises (“Secured Area”) containing not more than 10% of the total rentable
square feet. Upon the expiration or earlier termination of this Lease or
Tenant’s right to possession, Tenant shall surrender to Landlord all keys to the
Secured Area. Other than in an emergency, Landlord shall not enter the Secured
Area without Tenant’s consent, which shall not be unreasonably withheld.
Landlord shall comply with all reasonable security measures pertaining to the
Secured Area. If Landlord determines, in its sole discretion, that an emergency
requires that Landlord enter the Secured Area, then (a) Landlord may forcibly
enter the Secured Area; (b) Landlord shall have no liability to Tenant with
respect to such entry; and (c) Tenant shall pay all reasonable expenses incurred
by Landlord in repairing any damage to the Premises resulting from such entry.
Notwithstanding any contrary provision hereof, Landlord shall have no obligation
to provide janitorial service in the Secured Area.

 

19DEFAULTS; REMEDIES.

 

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

 

19.1.1       Any failure by Tenant to pay any Rent (or deliver any credit
enhancement required hereunder) when due unless such failure is cured within
five (5) business days after Tenant’s receipt of notice from Landlord that the
same was not paid when due; or

 

19.1.2       Except where a specific time period is otherwise set forth for
Tenant’s cure herein (in which event Tenant’s failure to cure within such time
period shall be a Default), and except as otherwise provided in this
Section 19.1, any breach by Tenant of any other provision hereof where such
breach continues for 30 days after notice from Landlord; provided that if such
breach cannot reasonably be cured within such 30-day period, Tenant shall not be
in Default as a result of such breach if Tenant diligently commences such cure
within such period, thereafter diligently pursues such cure, and completes such
cure within 60 days after Landlord’s notice (or within such longer period as may
be reasonably required provided that such failure can be cured and Tenant
diligently pursues such cure); or

 

19.1.3       Intentionally omitted; or

 

19.1.4       Any breach by Tenant of Section 17 or 18 where such breach
continues for more than two (2) business days after notice from Landlord; or

 

19.1.5       Tenant becomes in breach of Section 25.3(c) or (d).

 

If Tenant, by repeating substantially the same act or omission, breaches a
particular provision hereof (other than a provision requiring payment of Rent),
and Landlord notifies Tenant of such breach, on three (3) separate occasions
during any 12-month period, and if such breaches are collectively material, then
Tenant’s subsequent breach of such provision by commission of substantially the
same act or omission shall be, at Landlord’s option, an incurable Default. The
notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

 

19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
additional notice or demand:

 

19.2.1     Landlord may terminate this Lease, in which event Landlord may
recover from Tenant the following:

 

(a)       The worth at the time of award of the unpaid Rent which had been
earned at the time of such termination; plus

 

(b)       The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(c)       The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could be reasonably avoided; plus

 

(d)       Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
hereunder or which in the ordinary course of things would be likely to result
therefrom, including brokerage commissions, advertising expenses, expenses of
remodeling any portion of the Premises for a new tenant (whether for the same or
a different use), and any special concessions made to obtain a new tenant; plus

 

(e)       At Landlord’s option, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Law.

 

 16 

 

 

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at the rate specified in Section 3(b) above. As
used in Section 19.2.1(c), the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus 1%.

 

19.2.2      Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

 

19.2.3     Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

 

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repair, maintenance, change, alteration, addition,
reletting, appointment of a receiver or other action or omission by Landlord
shall (a) be construed as an election by Landlord to terminate this Lease or
Tenant’s right to possession, or to accept a surrender of the Premises, or
(b) operate to release Tenant from any of its obligations hereunder. Tenant
waives, for Tenant and for all those claiming by, through or under Tenant,
California Civil Code § 3275, California Code of Civil Procedure §§ 1174(c) and
1179, and any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant’s
right of occupancy of the Premises after any termination hereof.

 

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
breaches a provision hereof and such breach continues for 30 days after notice
from Tenant; provided that if such breach cannot reasonably be cured within such
30-day period, Landlord shall not be in default as a result of such breach if
Landlord diligently commences such cure within such period, thereafter
diligently pursues such cure, and completes such cure within 60 days after
Tenant’s notice (or within such longer period as may be reasonably required
provided that such failure can be cured and Landlord diligently pursues such
cure). Before exercising any remedies for a default by Landlord, Tenant shall
give notice and a reasonable time to cure to any Security Holder of which Tenant
has been notified.

 

20EXCULPATION.

 

20.1 Landlord’s Exculpation. Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to the Landlord’s interest in the Building; (b) Tenant shall look
solely to Landlord’s interest in the Building for the recovery of any judgment
or award against any Landlord Party; (c) no Landlord Party shall have any
liability for any judgment or deficiency, and Tenant waives and releases such
liability on behalf of itself and all parties claiming by, through or under
Tenant; and (d) no Landlord Party shall be liable for any injury or damage to,
or interference with, Tenant’s business, including loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage. For purposes of this
Section 20, “Landlord’s interest in the Building” shall include rents paid by
tenants, insurance proceeds, condemnation proceeds, and proceeds from the sale
of the Building (collectively, “Owner Proceeds”); provided, however, that Tenant
shall not be entitled to recover Owner Proceeds from any Landlord Party (other
than Landlord) or any other third party after they have been distributed or paid
to such party; provided further, however, that nothing in this sentence shall
diminish any right Tenant may have under Law, as a creditor of Landlord, to
initiate or participate in an action to recover Owner Proceeds from a third
party on the grounds that such third party obtained such Owner Proceeds when
Landlord was, or could reasonably be expected to become, insolvent or in a
transfer that was preferential or fraudulent as to Landlord’s creditors.

 

20.2. Tenant Exculpation. Notwithstanding any contrary provision hereof, no
Tenant Party shall be liable for any form of special or consequential damage,
except as provided in Section 16.

 

21    SECURITY DEPOSIT. Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof, Landlord may, at its option, without limiting its remedies and
without notice to Tenant, apply all or part of the Security Deposit to cure such
breach and compensate Landlord for any loss or damage caused by such breach,
including any damage for which recovery may be made under California Civil Code
§ 1951.2. If Landlord so applies any portion of the Security Deposit, Tenant,
within 10 business days after demand therefor, shall restore the Security
Deposit to its original amount. The Security Deposit is not an advance payment
of Rent or measure of damages. Any unapplied portion of the Security Deposit
shall be returned to Tenant within 45 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) Landlord’s cure of any breach by Tenant of any provision
hereof; provided, however, that if Landlord estimates in good faith that Tenant
may be required to make a payment to Landlord under Section 4.4.1, Landlord may
retain such unapplied portion of the Security Deposit, to the extent of the
estimated amount of such payment, until the date occurring 60 days after
determination of the final Rent due from Tenant. Landlord shall not be required
to keep the Security Deposit separate from its other accounts.

 

 17 

 

 

22INTENTIONALLY OMITTED.

 

23    COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points. Landlord may
designate specific contractors for work relating to vertical Lines. Sufficient
spare cables and space for additional cables shall be maintained for other
occupants, as reasonably determined by Landlord. Unless otherwise notified by
Landlord, Tenant, at its expense and before the expiration or earlier
termination hereof, shall remove all Lines and repair any resulting damage. As
used herein, “Lines” means all communications or computer wires and cables (and
associated conduit) serving the Premises that were installed by or at the
request of Tenant (whether pursuant to this Lease or any prior lease).

 

24    PARKING. Tenant may park in the Building’s parking facilities (the
“Parking Facility”), in common with other tenants of the Building, upon the
following terms and conditions. Tenant shall not use more than the number of
unreserved and/or reserved parking spaces set forth in Section 1.9. Tenant shall
pay Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9. Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord based on the number and type of parking spaces Tenant is entitled to
use. Tenant shall comply with all rules and regulations established by Landlord
from time to time for the orderly operation and use of the Parking Facility,
including any sticker or other identification system and the prohibition of
vehicle repair and maintenance activities in the Parking Facility. Landlord may,
in its discretion, allocate and assign parking passes among Tenant and the other
tenants in the Building. Tenant’s use of the Parking Facility shall be at
Tenant’s sole risk, and Landlord shall have no liability for any personal injury
or damage to or theft of any vehicles or other property occurring in the Parking
Facility or otherwise in connection with any use of the Parking Facility by
Tenant or its employees or invitees. Landlord may alter the size, configuration,
design, layout or any other aspect of the Parking Facility, and, in connection
therewith, temporarily deny or restrict access to the Parking Facility, in each
case without abatement of Rent or liability to Tenant. Landlord may delegate its
responsibilities hereunder to a parking operator, in which case (i) such parking
operator shall have all the rights of control reserved herein by Landlord, (ii)
Tenant shall enter into a parking agreement with such parking operator, and
(iii) Landlord shall have no liability for claims arising through acts or
omissions of such parking operator except to the extent caused by Landlord’s
gross negligence or willful misconduct. Tenant’s parking rights under this
Section 24 are solely for the benefit of Tenant’s employees and invitees and
such rights may not be transferred without Landlord’s prior consent, except
pursuant to a Transfer permitted under Section 14.

 

25MISCELLANEOUS.

 

25.1 Notices. Except as provided in Section 18, no notice, demand, statement,
designation, request, consent, approval, election or other communication given
hereunder (“Notice”) shall be binding upon either party unless (a) it is in
writing; (b) it is (i) sent by certified or registered mail, postage prepaid,
return receipt requested, (ii) delivered by a nationally recognized courier
service, or (iii) delivered personally; and (c) it is sent or delivered to the
address set forth in Section 1.10 or 1.11, as applicable, or to such other place
(other than a P.O. box) as the recipient may from time to time designate in a
Notice to the other party. Any Notice shall be deemed received on the earlier of
the date of actual delivery or the date on which delivery is refused, or, if
Tenant is the recipient and has vacated its notice address without providing a
new notice address, three (3) days after the date the Notice is deposited in the
U.S. mail or with a courier service as described above. No provision of this
Lease requiring a particular Notice to be in writing shall limit the generality
of clause (a) of the first sentence of this Section 25.1.

 

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, fire, war, terrorist act, shortage of labor
or materials, governmental action (including, without limitation, governmentally
required evacuations), civil commotion or other cause beyond such party’s
reasonable control (“Force Majeure”), such obligation shall be excused during
(and any time period for the performance of such obligation shall be extended
by) the period of such prevention; provided, however, that this Section 25.2
shall not (a) permit Tenant to hold over in the Premises after the expiration or
earlier termination hereof, (b) excuse (i) any obligation to pay, disburse,
reimburse or remit money, (ii) any obligation to indemnify, defend or hold
harmless any party, or (iii) any obligation under Section 25.3, or (c) except as
may be expressly provided herein, extend any period of time whose expiration
results, under the express terms hereof, in an abatement of Rent or a right to
terminate this Lease.

 

 18 

 

 

25.3 Representations and Covenants. Each party (“Representing Party”)
represents, warrants and covenants to the other party that (a) Representing
Party is, and at all times during the Term will remain, duly organized, validly
existing and in good standing under the Laws of the state of its formation and
qualified to do business in the state of California; (b) neither Representing
Party’s execution of nor its performance under this Lease will cause
Representing Party to be in violation of any agreement or Law; (c) Representing
Party (and if Representing Party is Tenant, any guarantor hereof) has not, and
at no time during the Term will have, (i) made a general assignment for the
benefit of creditors, (ii) filed a voluntary petition in bankruptcy, (iii)
suffered (A) the filing by creditors of an involuntary petition in bankruptcy
that is not dismissed within 30 days, (B) the appointment of a receiver to take
possession of all or substantially all of its assets, or (C) the attachment or
other judicial seizure of all or substantially all of its assets, (iv) admitted
in writing its inability to pay its debts as they come due, or (v) made an offer
of settlement, extension or composition to its creditors generally; and (d) no
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Representing Party (or if Representing Party is Tenant, by any
guarantor hereof or any subtenant of Tenant) is, or at any time during the Term
will be, (i) in violation of any Laws relating to terrorism or money laundering,
or (ii) among the parties identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list.

 

25.4 Signs. Landlord shall include Tenant’s name in any tenant directory located
in the lobby on the first floor of the Building. If any part of the Premises is
located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building. Tenant may not install (a) any signs outside the
Premises, or (b) without Landlord’s prior consent in its sole and absolute
discretion, any signs, window coverings, blinds or similar items that are
visible from outside the Premises.

 

25.5 Supplemental HVAC. If the Premises are served by any supplemental HVAC unit
(a “Unit”), then (a) Tenant shall pay the costs of all electricity consumed in
the Unit’s operation, together with the cost of installing a meter to measure
such consumption; (b) Tenant, at its expense, shall (i) operate and maintain the
Unit in compliance with all applicable Laws and such reasonable rules and
procedures as Landlord may impose; (ii) keep the Unit in as good working order
and condition as existed upon installation (or, if later, when Tenant took
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendations of such
contractor; and (v) promptly provide to Landlord a copy of such contract and
each report issued thereunder; (c) the Unit shall become Landlord’s property
upon installation and without compensation to Tenant; provided, however, that
upon Landlord’s request at the expiration or earlier termination hereof, Tenant,
at its expense, shall remove the Unit and repair any resulting damage (and if
Tenant fails to timely perform such work, Landlord may do so at Tenant’s
expense); (d) the Unit shall be deemed (i) a Leasehold Improvement (except for
purposes of Section 8), and (ii) for purposes of Section 11, part of the
Premises; (e) if the Unit exists on the date of mutual execution and delivery
hereof, Tenant accepts the Unit in its “as is” condition, without representation
or warranty as to quality, condition, fitness for use or any other matter;
(f) if the Unit connects to the Building’s condenser water loop (if any), then
Tenant shall pay to Landlord, as Additional Rent, Landlord’s standard one-time
fee for such connection and Landlord’s standard monthly per-ton usage fee; and
(g) if any portion of the Unit is located on the roof, then (i) Tenant’s access
to the roof shall be subject to such reasonable rules and procedures as Landlord
may impose; (ii) Tenant shall maintain the affected portion of the roof in a
clean and orderly condition and shall not interfere with use of the roof by
Landlord or any other tenants or licensees; and (iii) Landlord may relocate the
Unit and/or temporarily interrupt its operation, without liability to Tenant, as
reasonably necessary to maintain and repair the roof or otherwise operate the
Building.

 

25.6 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

 

 19 

 

 

25.7 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord’s Broker, claiming to have represented
Landlord in connection with this Lease. Landlord shall pay a brokerage
commission to Tenant’s Broker subject to the terms of a separate written
agreement to be entered into between Landlord and Tenant’s Broker.

 

25.8 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

 

25.9 Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2), 1933(4) and 1945. Tenant waives (a) any rights under
(i) California Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar or
replacement section or Law, or (ii) California Code of Civil Procedure
§§ 1263.260 or 1265.130 or any similar or replacement section or Law; and
(b) any right to terminate this Lease under California Civil Code § 1995.310 or
any similar or replacement section or Law.

 

25.10 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property. As
used herein in connection with insurance, the term “deductible” includes
self-insured retention. Wherever this Lease prohibits either party from engaging
in any particular conduct, this Lease shall be deemed also to require such party
to cause each of its employees and agents (and, in the case of Tenant, each of
its licensees, invitees and subtenants, and any other party claiming by, through
or under Tenant) to refrain from engaging in such conduct. Wherever this Lease
requires Landlord to provide a customary service or to act in a reasonable
manner (whether in incurring an expense, establishing a rule or regulation,
providing an approval or consent, or performing any other act), this Lease shall
be deemed also to provide that whether such service is customary or such conduct
is reasonable shall be determined by reference to the practices of owners of
buildings (“Comparable Buildings”) that (i) are comparable to the Building in
size, age, class, quality and in the area commonly known as the Redwood Shores
submarket, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.

 

25.11 Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

 

25.12 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. The voluntary or other surrender of this
Lease by Tenant, whether accepted by Landlord or not, or a mutual termination
thereof, shall not work a merger, and at the option of Landlord shall operate as
an assignment to Landlord of all subleases or subtenancies affecting the
Premises or terminate any or all such sublessees or subtenancies. If Tenant is
comprised of two or more parties, their obligations shall be joint and several.
Time is of the essence with respect to the performance of every provision hereof
in which time of performance is a factor. So long as Tenant performs its
obligations hereunder, Tenant shall have peaceful and quiet possession of the
Premises against any party claiming by, through or under Landlord, subject to
the terms hereof. Landlord may transfer its interest herein, in which event
(a) to the extent the transferee assumes in writing Landlord’s obligations
arising hereunder after the date of such transfer (including the return of any
Security Deposit), Landlord shall be released from, and Tenant shall look solely
to the transferee for the performance of, such obligations, and provided that
Landlord and its successors, as the case may be, shall remain liable after their
respective periods of ownership with respect to any sums due in connection with
a breach or default by such party that arose during such period of ownership by
such party; and (b) Tenant shall attorn to the transferee. If Tenant (or any
party claiming by, through or under Tenant) pays directly to the provider for
any energy consumed at the Property, Tenant, promptly upon request, shall
deliver to Landlord (or, at Landlord’s option, execute and deliver to Landlord
an instrument enabling Landlord to obtain from such provider) any data about
such consumption that Landlord, in its reasonable judgment, is required for
benchmarking purposes or to disclose to a prospective buyer, tenant or mortgage
lender under any applicable Law. Landlord reserves all rights not expressly
granted to Tenant hereunder, including the right to make alterations to the
Project provided that such alterations do not materially prevent Tenant from
accessing the Premises or using the Premises for the Permitted Use. No rights to
any view or to light or air over any property are granted to Tenant hereunder.
The expiration or earlier termination hereof shall not relieve either party of
any obligation that accrued before, or continues to accrue after, such
expiration or termination. This Lease may be executed in counterparts and shall
constitute an agreement binding on all parties notwithstanding that all parties
are not signatories to the original or the same counterpart provided that all
parties are furnished a copy or copies thereof reflecting the signature of all
parties.

 

 20 

 

 

25.13 Disclosure. Landlord acknowledges that Tenant shall file with the
Securities and Exchange Commission (the “SEC”) a Current Report on Form 8-K
describing the material terms of the transactions contemplated hereby and
including a copy of the Lease as an exhibit thereto. In addition, Landlord
acknowledges and agrees that Tenant may, from time to time, make additional
disclosures relating to or concerning the Lease to the SEC or other governmental
agencies, as may be required by securities Law or other applicable Law, and that
nothing in this Lease shall be construed so as to prevent any such disclosures.

 

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

 21 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

  LANDLORD:       HUDSON SKYWAY LANDING, LLC,   a Delaware limited liability
company

 

  By: Hudson Pacific Properties, L.P.,     a Maryland limited partnership,    
its sole member

 

  By: Hudson Pacific Properties, Inc.,     a Maryland corporation,     its
general partner

 

  By: /s/ Arthur X. Suazo   Name: Arthur X. Suazo  

Title:

Executive Vice President

 

  TENANT:       IOVANCE BIOTHERAPEUTICS, INC., a
Delaware corporation

 

  By: /s/ Maria Fardis   Name: Maria Fardis   Title: President and Chief
Executive Officer

 

 22 

 

 

EXHIBIT A

 

SKYWAY LANDING II

 

OUTLINE OF PREMISES

 

[tv505364_ex10-1img1.jpg] 

 

 1 

 

 

EXHIBIT B

 

SKYWAY LANDING II

 

LANDLORD WORK LETTER

 

As used in this Exhibit B (the “Landlord Work Letter”), the following terms
shall have the following meanings:

 

(i)“Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Landlord Work Letter;

 

(ii)“Tenant Improvement Work” means the construction of the Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Tenant Improvements;

 

(iii)“law” means Law; and

 

(iv)“Agreement” means the lease of which this Landlord Work Letter is a part.

 

1COST OF TENANT IMPROVEMENT WORK. Except as provided in Section 2.7 below, the
Tenant Improvement Work shall be performed at Landlord’s expense.

 

2WORK LIST.

 

2.1       Work List. Landlord shall perform improvements to the Premises in
accordance with the following work list (as used in this Exhibit B, “Work List”)
using Building-standard methods, materials and finishes.

 

WORK LIST

 

ITEM 1.        Those certain improvements shown on the Suite 100 & 125 Demising
Pricing Plan prepared by ID/Architecture dated June 27, 2018, attached hereto as
Exhibit B-2. 2.        Those certain improvements shown on the Equipment Removal
Plan prepared by ID/Architecture dated June 7, 2018, attached hereto as Exhibit
B-3.

 

2.2       [Intentionally Omitted]

 

2.3       [Intentionally Omitted]

 

2.4       [Intentionally Omitted]

 

2.5       [Intentionally Omitted]

 

2.6       [Intentionally Omitted]

 

2.7       Revisions to Work List. The Work List shall not be revised without
Landlord’s agreement, which agreement may be withheld or conditioned in
Landlord’s sole and absolute discretion. If Tenant requests any revision to the
Work List, Landlord shall provide Tenant with notice approving or disapproving
such revision, and, if Landlord approves such revision, Landlord shall have such
revision made and delivered to Tenant, together with notice of any resulting
change in the cost of the Tenant Improvement Work, within 10 business days after
the later of Landlord’s receipt of such request or the mutual execution and
delivery of this Agreement if such revision is not material, and within such
longer period of time as may be reasonably necessary (but not more than
15 business days after the later of such receipt or such execution and delivery)
if such revision is material, whereupon Tenant, within one (1) business day,
shall notify Landlord whether it desires to proceed with such revision. If
Landlord has begun performing the Tenant Improvement Work, then, in the absence
of such authorization, Landlord shall have the option to continue such
performance disregarding such revision. Landlord shall not revise the Work List
without Tenant’s consent, which shall not be unreasonably withheld or
conditioned. Tenant shall approve, or reasonably disapprove (and state, with
reasonable specificity, its reasons for disapproving), any revision to the Work
List within two (2) business days after receiving Landlord’s request for
approval thereof. Any change order affecting the Work List shall be deemed a
revision to the Work List. Tenant shall reimburse Landlord, immediately upon
demand, for any increase in the total cost associated with the Tenant
Improvement Work that results from any revision to the Work List requested by
Tenant, including the cost of preparing such revision.

 

 2 

 

 

2.8       [Intentionally Omitted]

 

3CONSTRUCTION.

 

3.1       Contractor. Landlord shall retain a contractor of its choice (as used
in this Exhibit B, the “Contractor”) to perform the Tenant Improvement Work. In
addition, Landlord may select and/or approve of any subcontractors, mechanics
and materialmen used in connection with the performance of the Tenant
Improvement Work.

 

3.2       [Intentionally Omitted]

 

3.3       Permits. Landlord shall cause the Contractor to apply to the
appropriate municipal authorities for, and obtain from such authorities, all
permits necessary for the Contractor to complete the Tenant Improvement Work (as
used in this Exhibit B, the “Permits”).

 

3.4       Construction

 

3.4.1       Performance of Tenant Improvement Work. Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the Work
List.

 

3.4.2       Contractor’s Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent defect in the Tenant
Improvements, or if, within 11 months after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall promptly cause such defect to be
corrected.

 

4             COMPLIANCE WITH LAW; SUITABILITY FOR TENANT’S USE. Landlord shall
cause the Work List to comply with law. Except as provided in the preceding
sentence, Tenant shall be responsible for ensuring that the Work List is
suitable for Tenant’s use of the Premises, and neither the preparation nor the
approval of the Work List by Landlord or its consultants shall relieve Tenant
from such responsibility. Landlord may contest any alleged violation of law in
good faith, including by seeking a waiver or deferment of compliance, asserting
any defense allowed by law, and exercising any right of appeal (provided that,
after completing such contest, Landlord makes any modification to the Work List
or any alteration to the Premises that is necessary to comply with any final
order or judgment).

 

5            COMPLETION. Tenant acknowledges and agrees that the Tenant
Improvement Work shall be performed during normal business hours after the
Commencement Date. Landlord and Tenant shall cooperate with each other in order
to enable the Tenant Improvement Work to be performed in a timely manner and
with as little inconvenience to the operation of Tenant’s business as is
reasonably possible. Notwithstanding any contrary provision of this Agreement,
any delay in the completion of the Tenant Improvement Work or inconvenience
suffered by Tenant during the performance of the Tenant Improvement Work shall
not delay the Commencement Date, nor shall it subject Landlord to any liability
for any loss or damage resulting therefrom or entitle Tenant to any credit,
abatement or adjustment of rent or other sums payable under the Lease.

 

6.            MISCELLANEOUS. Notwithstanding any contrary provision of this
Agreement, if Tenant defaults under this Agreement before the Tenant Improvement
Work is completed, Landlord’s obligations under this Landlord Work Letter shall
be excused until such default is cured and Tenant shall be responsible for any
resulting delay in the completion of the Tenant Improvement Work. This Landlord
Work Letter shall not apply to any space other than the Premises.

 

 3 

 

 

EXHIBIT B-1

 

SKYWAY LANDING II

 

WORK LETTER

 

As used in this Exhibit B-1 (for purposes of this Exhibit B-1, the “Work
Letter”), the following terms shall have the following meanings:

 

(v)“Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter;

 

(vi)“Tenant Improvement Work” means the construction of the Tenant Improvements,
together with any related work (including demolition) that is necessary to
construct the Tenant Improvements;

 

(vii)“law” means Law; and

 

(viii)“Agreement” means the lease of which this Work Letter is a part.

 

1.ALLOWANCE.

 

1.1         Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (for purposes of this Exhibit B-1, the “Allowance”) in the amount of
$147,864.00 to be applied toward the Allowance Items (defined in Section 1.2
below) applicable to the Premises, as defined above. Tenant shall be responsible
for all costs associated with the Tenant Improvement Work, including the costs
of the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Allowance by
November 30, 2020, the unused amount shall revert to Landlord and Tenant shall
have no further rights with respect thereto.

 

1.2         Disbursement of Allowance.

 

1.2.1        Allowance Items. Except as otherwise provided in this Work Letter,
the Allowance shall be disbursed by Landlord only for the following items (for
purposes of this Exhibit B-1, the “Allowance Items”): (a) the fees of Tenant’s
architect and engineers, if any, and any Review Fees (defined in Section 2.3
below); (b) [Intentionally Omitted]; (c) plan-check, permit and license fees
relating to performance of the Tenant Improvement Work; (d) the cost of
performing the Tenant Improvement Work (including, without limitation, the
installation of new Lines, the modification of existing Lines, upgrades to
electrical and/or mechanical systems), including after-hours charges, testing
and inspection costs, freight elevator usage, hoisting and trash removal costs,
and contractors’ fees and general conditions; (e) the cost of any change to the
base, shell or core of the Premises or Building required by Tenant’s plans and
specifications (for purposes of this Exhibit B-1, the “Plans”) (including if
such change is due to the fact that such work is prepared on an unoccupied
basis), including all direct architectural and/or engineering fees and expenses
incurred in connection therewith; (f) the cost of any change to the Plans or the
Tenant Improvement Work required by law; (g) the Coordination Fee (defined in
Section 2.3 below); (h) sales and use taxes; and (i) all other costs expended by
Landlord in connection with the performance of the Tenant Improvement Work.

 

1.2.2        Disbursement. Subject to the terms hereof, Landlord shall make
monthly disbursements of the Allowance for Allowance Items as follows:

 

1.2.2.1       Monthly Disbursements. Not more frequently than once per calendar
month, Tenant may deliver to Landlord: (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed Tenant’s approval and acceptance of the work and materials
described therein); (ii) copies of all third-party contracts (including change
orders) pursuant to which Allowance Items have been incurred (collectively, for
purposes of this Exhibit B-1, the “Tenant Improvement Contracts”); (iii) copies
of invoices for all labor and materials provided to the Premises and covered by
such request for payment; (iv) executed conditional mechanic’s lien releases
from all parties who have provided such labor or materials to the Premises
(along with executed unconditional mechanic’s lien releases for any prior
payments made pursuant to this paragraph) satisfying California Civil Code
§§ 8132 and/or 8134, as applicable; and (v) all other information reasonably
requested by Landlord. Subject to the terms hereof, within 30 days after
receiving such materials, Landlord shall deliver a check to Tenant, payable
jointly to Tenant and its contractor, in the amount of the lesser of
(a) Landlord’s Share (defined below) of the amount requested by Tenant pursuant
to the preceding sentence, less a 10% retention (the aggregate amount of such
retentions shall be referred to in this Work Letter as the “Final Retention”),
or (b) the amount of any remaining portion of the Allowance (not including the
Final Retention). Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work or materials described in Tenant’s
payment request. As used in this Section 1.2.2.1, “Landlord’s Share” means the
lesser of (i) 100%, or (ii) the percentage obtained by dividing the Allowance by
the estimated sum of all Allowance Items, as determined based on the Tenant
Improvement Contracts.

 

 1 

 

 

1.2.2.2       Final Retention. Subject to the terms hereof, Landlord shall
deliver to Tenant a check for the Final Retention, together with any other
undisbursed portion of the Allowance required to pay for the Allowance Items,
within 30 days after the latest of (a) the completion of the Tenant Improvement
Work in accordance with the approved plans and specifications; (b) Landlord’s
receipt of (i) copies of all Tenant Improvement Contracts; (ii) copies of
invoices for all labor and materials provided to the Premises; (iii) executed
unconditional mechanic’s lien releases satisfying California Civil Code § 8134
for all prior payments made pursuant to Section 1.2.2.1 above (to the extent not
previously provided to Landlord), together with executed unconditional final
mechanic’s lien releases satisfying California Civil Code § 8138 for all labor
and materials provided to the Premises subject to the Final Retention; (iv) a
certificate from Tenant’s architect, in a form reasonably acceptable to
Landlord, certifying that the Tenant Improvement Work has been substantially
completed; (v) evidence that all governmental approvals required for Tenant to
legally occupy the Premises have been obtained; and (vi) any other information
reasonably requested by Landlord; (c) Tenant’s delivery to Landlord of “as
built” drawings (in CAD format, if requested by Landlord); or (d) Tenant’s
compliance with Landlord’s standard “close-out” requirements regarding city
approvals, closeout tasks, Tenant’s contractor, financial close-out matters, and
Tenant’s vendors. Landlord’s payment of the Final Retention shall not be deemed
Landlord’s approval or acceptance of the work or materials described in Tenant’s
payment requests.]

 

2.MISCELLANEOUS.

 

2.1        Applicable Lease Provisions. Without limitation, the Tenant
Improvement Work shall be subject to Sections 7.2, 7.3 and 8 of this Agreement.

 

2.2        Plans and Specifications. Landlord shall provide Tenant with notice
approving or disapproving any proposed plans and specifications for the Tenant
Improvement Work within the Required Period (defined below) after the later of
Landlord’s receipt thereof from Tenant or the mutual execution and delivery of
this Agreement. As used in this Exhibit B-1, “Required Period” means (a) 15
business days in the case of construction drawings, and (b) 10 business days in
the case of any other plans and specifications (including a space plan). Any
such notice of disapproval shall describe with reasonable specificity the basis
for Landlord’s disapproval and the changes that would be necessary to resolve
Landlord’s objections.

 

2.3        Review Fees; Coordination Fee. Tenant shall reimburse Landlord, upon
demand, for any fees reasonably incurred by Landlord for review of the Plans by
Landlord’s third party consultants (for purposes of this Exhibit B-1, the
“Review Fees”). In consideration of Landlord’s coordination of the Tenant
Improvement Work, Tenant shall pay Landlord a fee (for purposes of this Exhibit
B-1, the “Coordination Fee”) in an amount equal to 2.00% of the cost of the
Tenant Improvement Work.

 

2.4        Tenant Default. Notwithstanding any contrary provision of this
Agreement, if Tenant defaults under this Agreement before the Tenant Improvement
Work is completed, then (a) Landlord’s obligations under this Work Letter shall
be excused, and Landlord may cause Tenant’s contractor to cease performance of
the Tenant Improvement Work, until such default is cured, and (b) Tenant shall
be responsible for any resulting delay in the completion of the Tenant
Improvement Work.

 

2.5        Other. This Work Letter shall not apply to any space other than the
Premises.

 

 2 

 

 

EXHIBIT B-2

 

SKYWAY LANDING II

 

SUITE 100 & 125 DEMISING PRICING PLAN

 

[tv505364_ex10-1img2.jpg] 

 

 3 

 

 

EXHIBIT B-3

 

SKYWAY LANDING II

 

EQUIPMENT REMOVAL PLAN

 

[tv505364_ex10-1img3.jpg]

 

 4 

 

 

EXHIBIT B-4

 

SKYWAY LANDING II

 

POTENTIAL SPACE PLAN

 

[tv505364_ex10-1img4.jpg] 

 

 5 

 

 

EXHIBIT C

 

SKYWAY LANDING II

 

CONFIRMATION LETTER

 

_____________________, 20__

 

To:                      

 

Re: Office Lease (the “Lease”) dated __________ ____, 2018, between HUDSON
SKYWAY LANDING, LLC, a Delaware limited liability company (“Landlord”), and
IOVANCE BIOTHERAPEUTICS, INC., a Delaware corporation (“Tenant”), concerning
Suite 125 on the first floor of the building located at 999 Skyway Road, San
Carlos, California, commonly known as Skyway Landing II.

 

Dear _________________:

 

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

1.The Commencement Date is _____________ and the Expiration Date is
_______________.

 

2.The exact number of rentable square feet within the Premises is 12,322 square
feet.

 

3.Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is 10.3987%.

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.

 

 

  “Landlord”:       HUDSON SKYWAY LANDING, LLC,   a Delaware limited liability
company

 

  By: Hudson Pacific Properties, L.P.,     a Maryland limited partnership,    
its sole member

 

  By: Hudson Pacific Properties, Inc.,     a Maryland corporation,     its
general partner

 

  By:     Name:     Title:  

 

Agreed and Accepted as of  , 20  .   “Tenant”:       IOVANCE BIOTHERAPEUTICS,
INC., a
Delaware corporation   

 

By:     Name:     Title:    

 

 1 

 

 

EXHIBIT D

 

SKYWAY LANDING II

 

RULES AND REGULATIONS

 

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1.       Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord’s
prior consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two (2) keys will be furnished by Landlord for the Premises,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

 

2.       All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

 

3.        Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for Comparable Buildings. Tenant
shall cause its employees, agents, contractors, invitees and licensees who use
Building doors during such hours to securely close and lock them after such use.
Any person entering or leaving the Building during such hours, or when the
Building doors are otherwise locked, may be required to sign the Building
register (if applicable), and access to the Building may be refused unless such
person has proper identification or has a previously arranged access pass.
Landlord will furnish passes to persons for whom Tenant requests them. Tenant
shall be responsible for all persons for whom Tenant requests passes and shall
be liable to Landlord for all acts of such persons. Landlord and its agents
shall not be liable for damages for any error with regard to the admission or
exclusion of any person to or from the Building. In case of invasion, mob, riot,
evacuation, public excitement or other commotion, Landlord may prevent access to
the Building or the Project during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property.

 

4.       No furniture, freight or equipment shall be brought into the Building
without prior notice to Landlord. All moving activity into or out of the
Building shall be scheduled with Landlord and done only at such time and in such
manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property. Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).

 

5.       No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

 

6.       Employees of Landlord shall not perform any work or do anything outside
their regular duties unless under special instructions from Landlord.

 

7.       No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.

 

8.       The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

 1 

 

 

9.       Tenant shall not overload the floor of the Premises, or mark, drive
nails or screws or drill into the partitions, woodwork or drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior consent.
Tenant shall not purchase bottled water, ice, towel, linen, maintenance or other
like services from any person not approved by Landlord.

 

10.      Except for snack and soft drink vending machines at locations within
the Premises reasonably approved by Landlord and intended for the sole use of
Tenant’s employees and invitees, no vending machine shall be installed,
maintained or operated in the Premises without Landlord’s prior consent.

 

11.     Tenant shall not, without Landlord’s prior consent, use, store, install,
disturb, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials, any solid,
liquid or gaseous material now or subsequently considered toxic or hazardous
under the provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law, or any inflammable, explosive or dangerous fluid or
substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal. No burning candle or other
open flame shall be ignited or kept by Tenant in or about the Premises, Building
or Project.

 

12.      Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

 

13.     Tenant shall not use or keep any foul or noxious gas or substance in or
on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

 

14.     Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals (other than service animals legally required to be
admitted), birds, aquariums, or, except in areas designated by Landlord,
bicycles or other vehicles.

 

15.      No cooking shall be done in the Premises, nor shall the Premises be
used for lodging, for living quarters or sleeping apartments, or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and invitees, provided that such use complies with all
Laws.

 

16.     The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, or for the manufacture or sale of liquor,
narcotics or tobacco, or as a medical office, a barber or manicure shop, or an
employment bureau.

 

17.      Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

 

18.     Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

 

19.     Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

 

20.     Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

 2 

 

 

21.     Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
Tenant shall not, without Landlord's prior written consent (which consent may be
granted or withheld in Landlord's sole and absolute discretion), allow any
employee, contractor or agent to carry any type of gun or other firearm in or
about the Premises, the Building or the Project.

 

22.     Any persons employed by Tenant to do janitorial work (a) shall be
subject to Landlord’s prior consent; (b) shall not, in Landlord’s reasonable
judgment, disturb labor harmony with any workforce or trades engaged in
performing other work or services at the Project; and (c) while in the Building
and outside of the Premises, shall be subject to the control and direction of
the Building manager (but not as an agent or employee of such manager or
Landlord), and Tenant shall be responsible for all acts of such persons.

 

23.      No awning or other projection shall be attached to the outside walls of
the Building. Other than Landlord’s Building-standard window coverings, no
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises. All electrical ceiling
fixtures hung in the Premises or spaces along the perimeter of the Building must
be fluorescent and/or of a quality, type, design and a warm white bulb color
approved in advance by Landlord. Neither the interior nor exterior of any
windows shall be coated or otherwise sunscreened. Tenant shall abide by
Landlord’s regulations concerning the opening and closing of window coverings.

 

24.     Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

 

25.     Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

26.     Tenant must comply with the State of California “No-Smoking” law set
forth in California Labor Code Section 6404.5 (as may be amended or replaced)
and with any local “No-Smoking” ordinance that is not superseded by such law.

 

27.     Tenant shall cooperate in any safety or security program developed by
Landlord or required by Law.

 

28.     All office equipment of an electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

 

29.     Tenant shall not use any hand trucks except those equipped with rubber
tires and rubber side guards.

 

30.     No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without Landlord’s prior consent.

 

31.     Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

 

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof, provided that no
such modification or supplement shall materially reduce Tenant’s rights or
materially increase Tenant’s obligations hereunder. Landlord may waive any of
these Rules and Regulations for the benefit of any tenant, but no such waiver
shall be construed as a waiver of such Rule and Regulation in favor of any other
tenant nor prevent Landlord from thereafter enforcing such Rule and Regulation
against any tenant. Notwithstanding the foregoing, no rule that is added to the
initial Rules and Regulations shall be enforced against Tenant in a manner that
unreasonably discriminates in favor of any other similarly situated tenant.

 

 3 

 

 

EXHIBIT E

 

SKYWAY LANDING II

 

JUDICIAL REFERENCE

 

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

 

(a)      It is the desire and intention of the parties to agree upon a mechanism
and procedure under which controversies and disputes arising out of this Lease
or related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, subject to the exclusions set forth in (b) below, any and every
action, proceeding or cross-claim brought by either party hereto against the
other (and/or against its officers, directors, employees, agents or subsidiaries
or affiliated entities) on any matters arising out of or in any way connected
with this Lease, Tenant’s use or occupancy of the Premises and/or any claim of
injury or damage, whether sounding in contract, tort, or otherwise, shall be
heard and resolved by a referee under the provisions of the California Code of
Civil Procedure, Sections 638 — 645.1, inclusive (as same may be amended, or any
successor statute(s) thereto) (the “Referee Sections”).

 

(b)      Excluded from the requirement of judicial reference set forth above are
(i) actions to seek emergency injunctive relief, preliminary injunctive relief,
unlawful or forcible detainer, or a prejudgment writ of attachment and (ii) any
dispute for which an alternative dispute resolution procedure is otherwise
expressly provided in the Lease (including any exhibits thereto). The actions
described in (i) above may be brought in the trial court in the county in which
the Premises are located; provided, however, that as soon as practicable after
the trial court rules on one or more of the above issues, the parties shall
refer the lawsuit, and any remaining issues, controversies, or disputes to a
referee, as provided in this section and the Referee Sections.

 

(c)      Any fee to initiate the judicial reference proceedings and all fees
charged and costs incurred by the referee shall be paid by the party initiating
such procedure (except that if a reporter is requested by either party, then a
reporter shall be present at all proceedings where requested and the fees of
such reporter – except for copies ordered by the other parties – shall be borne
by the party requesting the reporter); provided however, that allocation of the
costs and fees, including any initiation fee, of such proceeding shall be
ultimately determined in accordance with Section 25.6 of this Lease.

 

(d)     The exclusive venue of the proceedings shall be in the county in which
the Premises are located.

 

(e)      Within 10 days of receipt by any party of a request to resolve any
dispute or controversy pursuant to this Exhibit E, the parties shall agree upon
a single referee who shall try all issues, whether of fact or law, and report a
finding and judgment on such issues as required by the Referee Sections. If the
parties are unable to agree upon a referee within such 10-day period, then any
party may thereafter file a lawsuit in the county in which the Premises are
located for the purpose of appointment of a referee under the Referee Sections.
If the referee is appointed by the court, the referee shall be a neutral and
impartial retired judge with substantial experience in the relevant matters to
be determined, from the panels offered by JAMS or ADR Services, Inc. The
proposed referee may be challenged by any party for any of the grounds listed in
the Referee Sections. The referee shall have the power to decide all issues of
fact and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease. The referee shall not, however, have the power to
award punitive damages, nor shall the referee have the power to award any other
damages that are not permitted by the express provisions of this Lease, and the
parties waive any right to recover such damages.

 

(f)       The parties may conduct all discovery as provided in the California
Code of Civil Procedure, and the referee shall oversee discovery and may enforce
all discovery orders in the same manner as any trial court judge, with rights to
regulate discovery and to issue and enforce subpoenas, protective orders and
other limitations on discovery available under California Law.

 

(g)      The reference proceeding shall be conducted in accordance with
California Law (including the rules of evidence), and in all regards, the
referee shall follow California Law applicable at the time of the reference
proceeding. The parties shall promptly and diligently cooperate with one another
and the referee, and shall perform such acts as may be necessary to obtain a
prompt and expeditious resolution of the dispute or controversy in accordance
with the terms of this Exhibit E. In this regard, the parties agree that the
parties and the referee shall use best efforts to ensure that (a) discovery,
including all expert discovery (but excluding motions regarding discovery) be
concluded within six (6) months of the date of the appointment of the referee,
and (b) a trial date be set so that the trial proceeding is held no more than
nine (9) months after the date of the appointment of the referee.

 

 1 

 

 

(h)      In accordance with Section 644 of the California Code of Civil
Procedure, the decision of the referee upon the whole issue must stand as the
decision of the court, and upon the filing of the statement of decision with the
clerk of the court, or with the judge if there is no clerk, judgment may be
entered thereon in the same manner as if the action had been tried by the court.
Any decision of the referee and/or judgment or other order entered thereon shall
be appealable to the same extent and in the same manner that such decision,
judgment, or order would be appealable if rendered by a judge of the superior
court in which venue is proper hereunder. The referee shall in his/her statement
of decision set forth his/her findings of fact and conclusions of law. The
parties intend this general reference agreement to be specifically enforceable
in accordance with the Code of Civil Procedure. Nothing in this Exhibit E shall
prejudice the right of any party to obtain provisional relief or other equitable
remedies from a court of competent jurisdiction as shall otherwise be available
under the Code of Civil Procedure and/or applicable court rules.

 

 2 

 

 

EXHIBIT F

 

SKYWAY LANDING II

 

ADDITIONAL PROVISIONS

 

1.California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises have not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).

 

Accordingly, pursuant to California Civil Code § 1938(e), Landlord hereby
further states as follows: “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises”.

 

In accordance with the foregoing, Landlord and Tenant agree that if Tenant
requests a CASp inspection of the Premises, then Tenant shall pay (i) the fee
for such inspection, and (ii) to the extent expressly provided in this Lease,
the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises.

 

2.Environmental Indemnity.  Landlord will indemnify, defend, hold harmless and
reimburse Tenant and Tenant Parties from and against any and all fines and
reasonable direct remedial costs and expenses (including reasonable legal
expenses and consultants’ fees) (collectively, for purposes of this Section 2,
“Costs”) that Tenant may incur due to a clean-up, abatement, removal, or other
remedial response required of Tenant by an appropriate governmental authority
resulting from or caused by the introduction, production, use, generation,
storage, treatment, disposal, discharge, release or other handling or
disposition of any Hazardous Materials in or about the Premises, Building,
Property and/or Project.  However, this indemnity provision will not apply to
any Costs (a) caused by the negligence or intentional misconduct of Tenant or
any other Tenant Parties or the contractors or invitees of Tenant or the Tenant
Parties, or (b) to the extent costs result from (i) any Hazardous Materials
introduced to, produced, used, stored, treated, handled or generated at (or
disposed, discharged or released at or from) the Premises, Building, Property
and/or Project by, or disturbed, distributed or exacerbated by, Tenant, any
other Tenant Parties or the contractors or the invitees thereof, (ii) any
default by Tenant of the terms of the Lease and/or (iii) any act of (or to be
taken by) Tenant, any other Tenant Parties or the contractors or the invitees
thereof.  In addition, the foregoing indemnity obligation shall not bind any
party that acquires Landlord’s interest in the Property by foreclosure or deed
in lieu of foreclosure, except to the extent of any Costs incurred as a result
of any clean-up, abatement, removal, or other remedial response that such party
was required under applicable law to perform, but failed to perform, after such
acquisition.  Nothing in this Section 2 shall be interpreted as imposing any
liability on Landlord for any other costs or expenses incurred by Tenant or any
of the Tenant Parties (including, without limitation, lost sales or profits of
such parties) relating to the presence of Hazardous Materials at the Premises,
Building, Property and/or Project.

 

3.Right of First Offer.

 

3.1.Grant of Option; Conditions.

 

A.Subject to the terms of this Section 3, Tenant shall have a right of first
offer (“Right of First Offer”) with respect to each of the following suites (and
with respect to each portion of such suites) (each such suite or portion
thereof, a “Potential Offering Space”): (1) the 8,820 rentable square feet known
as Suite No. 145 on the first floor of the Building and (2) the 8,110 rentable
square feet known as Suite No. 100 on the first floor of the Building, each of
which is shown on the demising plan attached to the Lease as Exhibit G. Tenant’s
Right of First Offer shall be exercised as follows: At any time after Landlord
has determined that a Potential Offering Space has become Available (defined
below), but before leasing such Potential Offering Space to a third party,
Landlord, subject to the terms of this Section 3, shall provide Tenant with a
written notice (for purposes of this Section 3, an “Advice”) advising Tenant of
the material terms on which Landlord is prepared to lease such Potential
Offering Space (sometimes referred to herein as an “Offering Space”) to Tenant,
which terms shall be consistent with Section 3.2 below. For purposes hereof, a
Potential Offering Space shall be deemed to become “Available” as follows:
(i) if such Potential Offering Space is not leased to a third party as of the
date of mutual execution and delivery of this Lease, such Potential Offering
Space shall be deemed to become Available when Landlord has located a
prospective tenant that may be interested in leasing such Potential Offering
Space; and (ii) if such Potential Offering Space is leased to a third party as
of the date of mutual execution and delivery of this Lease, such Potential
Offering Space shall be deemed to become Available when Landlord has determined
that such third-party tenant, and any occupant of such Potential Offering Space
claiming under such third-party tenant, will not extend or renew the term of its
lease, or enter into a new lease, for such Potential Offering Space. Upon
receiving an Advice, Tenant may lease the Offering Space, in its entirety only,
under the terms set forth in the Advice, by delivering to Landlord a written
notice of exercise (for purposes of this Section 3, a “Notice of Exercise”)
within five (5) days after receiving the Advice.

 

 1 

 

 

B.If Tenant receives an Advice but does not deliver a Notice of Exercise within
the period of time required under Section 3.1.A above, Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.

 

C.Notwithstanding any contrary provision hereof, (i) Landlord shall not be
required to provide Tenant with an Advice if any of the following conditions
exists when Landlord would otherwise deliver the Advice; and (ii) if Tenant
receives an Advice from Landlord, Tenant shall not be entitled to lease the
Offering Space based on such Advice if any of the following conditions exists:

 

(1)a Default exists;

 

(2)all or any portion of the Premises is sublet, other than to an Affiliate of
Tenant;

 

(3)the Lease has been assigned, other than pursuant to a Permitted Transfer; or

 

(4)Tenant is not occupying the Premises.

 

If, by operation of the preceding sentence, Landlord is not required to provide
Tenant with an Advice, or Tenant, after receiving an Advice, is not entitled to
lease the Offering Space based on such Advice, then Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.

 

3.2.Terms for Offering Space.

 

A.The term for the Offering Space shall be coterminous with the term for the
balance of the Premises.

 

B.The term for the Offering Space shall commence on the commencement date stated
in the Advice and thereupon the Offering Space shall be considered a part of the
Premises subject to the provisions of the Lease; provided, however, that the
provisions of the Advice shall prevail to the extent they conflict with the
provisions of the Lease.

 

C.Tenant shall pay Monthly Rent for the Offering Space in accordance with the
provisions of the Advice. The Advice shall reflect the Prevailing Market
(defined in Section 3.5 below) rate for the Offering Space as determined in
Landlord’s reasonable judgment.

 

D.Except as may be otherwise provided in the Advice, (i) the Offering Space
(including improvements and personalty, if any) shall be accepted by Tenant in
its configuration and condition existing on the earlier of the date Tenant takes
possession of the Offering Space or the commencement date for the Offering
Space; and (ii) if Landlord is delayed in delivering possession of the Offering
Space by any holdover or unlawful possession of the Offering Space by any party,
Landlord shall use reasonable efforts to obtain possession of the Offering Space
and any obligation of Landlord to tender possession of, permit entry to, or
perform alterations to the Offering Space shall be deferred until after Landlord
has obtained possession of the Offering Space.

 

 2 

 

 

3.3.Termination of Right of First Offer; One-Time Right.

 

A.Notwithstanding any contrary provision hereof, Landlord shall not be required
to provide Tenant with an Advice, and Tenant shall not be entitled to exercise
its Right of First Offer, after April 30, 2020.

 

B.Notwithstanding any contrary provision hereof, Landlord shall not be required
to provide Tenant with an Advice, and Tenant shall not be entitled to exercise
its Right of First Offer, with respect to any Potential Offering Space after the
date, if any, on which Landlord becomes entitled to lease such Potential
Offering Space to a third party under Section 3.1.B or 3.1.C above.

 

3.4.Offering Amendment. If Tenant validly exercises its Right of First Offer,
Landlord, within a reasonable period of time thereafter, shall prepare and
deliver to Tenant an amendment (the “Offering Amendment”) adding the Offering
Space to the Premises on the terms set forth in the Advice and reflecting the
changes in the Base Rent, the rentable square footage of the Premises, Tenant’s
Share, and other appropriate terms in accordance with this Section 3. Tenant
shall execute and return the Offering Amendment to Landlord within 15 days after
receiving it, but an otherwise valid exercise of the Right of First Offer shall
be fully effective whether or not the Offering Amendment is executed.

 

3.5.Definition of Prevailing Market. For purposes of this Section 3, “Prevailing
Market” means the arms-length, fair-market, annual rental rate per rentable
square foot, under renewal and expansion leases and amendments entered into on
or about the date on which the Prevailing Market is being determined hereunder,
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the San Carlos, California area. The determination
of Prevailing Market shall take into account (i) any material economic
differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; and (ii) any material differences in
configuration or condition between the Offering Space and any comparison space.

 

3.6.Subordination. Notwithstanding any contrary provision hereof, Tenant’s Right
of First Offer shall be subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Project existing on the date
hereof. In addition, if Landlord, as permitted under Section 3.1.B or 3.1.C
above, leases any Potential Offering Space to a third party on terms including a
right of first offer, right of first refusal, expansion option or other
expansion right with respect to any other Potential Offering Space (and if, in
the case of any such lease permitted under Section 3.1.B above, such expansion
right was disclosed in the Advice received by Tenant), then Tenant’s Right of
First Offer with respect to such other Potential Offering Space shall be subject
and subordinate to such expansion right in favor of such third party.

 

4.Extension Option.

 

4.1.Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one (1) additional period of 30 months beginning
on the day immediately following the Expiration Date of the Lease and ending 30
months thereafter (the “Extension Term”), if:

 

(a)not less than 9 and not more than 12 full calendar months before the
Expiration Date of the Lease, Tenant delivers written notice to Landlord (the
“Extension Notice”) electing to exercise the Extension Option and stating
Tenant’s estimate of the Prevailing Market (defined in Section 4.5 below) rate
for the Extension Term;

 

(b)no Default exists when Tenant delivers the Extension Notice;

 

(c)no part of the Premises is sublet (other than pursuant to a Permitted
Transfer) when Tenant delivers the Extension Notice; and

 

 3 

 

 

(d)the Lease has not been assigned (other than pursuant to a Permitted Transfer)
before Tenant delivers the Extension Notice.

 

4.2.Terms Applicable to Extension Term.

 

A.During the Extension Term, (a) the Base Rent rate per rentable square foot
shall be equal to the Prevailing Market rate per rentable square foot; (b) Base
Rent shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

B.During the Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease.

 

4.3.Procedure for Determining Prevailing Market.

 

A.Initial Procedure. Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice (“Landlord’s Binding
Notice”) accepting Tenant’s estimate of the Prevailing Market rate for the
Extension Term stated in the Extension Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Extension Term. If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (“Tenant’s Binding Notice”) accepting
Landlord’s estimate of the Prevailing Market rate for the Extension Term stated
in such Landlord’s Rejection Notice, or (ii) written notice (“Tenant’s Rejection
Notice”) rejecting such estimate. If Tenant gives Landlord a Tenant’s Rejection
Notice, Landlord and Tenant shall work together in good faith to agree in
writing upon the Prevailing Market rate for the Extension Term. If, within
30 days after delivery of a Tenant’s Rejection Notice, the parties fail to agree
in writing upon the Prevailing Market rate, the provisions of Section 4.3.B
below shall apply.

 

B.Dispute Resolution Procedure.

 

1.If, within 30 days after delivery of a Tenant’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the “Estimates”). Within seven (7) days after
the exchange of Estimates, Landlord and Tenant shall each select a broker or
agent (an “Agent”) to determine which of the two Estimates most closely reflects
the Prevailing Market rate for the Extension Term. Each Agent so selected shall
be licensed as a real estate broker or agent and in good standing with the
California Department of Real Estate, and shall have had at least five (5)
years’ experience within the previous 10 years as a commercial real estate
broker or agent working in San Carlos, California, with working knowledge of
current rental rates and leasing practices relating to buildings similar to the
Building.

 

2.If each party selects an Agent in accordance with Section 4.3.B.1 above, the
parties shall cause their respective Agents to work together in good faith to
agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
Agents shall be final and binding on both parties as the Prevailing Market rate
for the Extension Term and may be entered in a court of competent jurisdiction.
If the Agents fail to reach such agreement within 20 days after their selection,
then, within 10 days after the expiration of such 20-day period, the parties
shall instruct the Agents to select a third Agent meeting the above criteria
(and if the Agents fail to agree upon such third Agent within 10 days after
being so instructed, either party may cause a court of competent jurisdiction to
select such third Agent). Promptly upon selection of such third Agent, the
parties shall instruct such Agent (or, if only one of the parties has selected
an Agent within the 7-day period described above, then promptly after the
expiration of such 7-day period the parties shall instruct such Agent) to
determine, as soon as practicable but in any case within 14 days after his
selection, which of the two Estimates most closely reflects the Prevailing
Market rate. Such determination by such Agent (the “Final Agent”) shall be final
and binding on both parties as the Prevailing Market rate for the Extension Term
and may be entered in a court of competent jurisdiction. If the Final Agent
believes that expert advice would materially assist him, he may retain one or
more qualified persons to provide such expert advice. The parties shall share
equally in the costs of the Final Agent and of any experts retained by the Final
Agent. Any fees of any other broker, agent, counsel or expert engaged by
Landlord or Tenant shall be borne by the party retaining such broker, agent,
counsel or expert.

 

 4 

 

 

C.Adjustment. If the Prevailing Market rate has not been determined by the
commencement date of the Extension Term, Tenant shall pay Base Rent for the
Extension Term upon the terms and conditions in effect during the last month
ending on or before the expiration date of the Lease until such time as the
Prevailing Market rate has been determined. Upon such determination, the Base
Rent for the Extension Term shall be retroactively adjusted. If such adjustment
results in an under- or overpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the next Base Rent due under the Lease.

 

4.4.Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 4.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
expiration date of the Lease, and other appropriate terms in accordance with
this Section 4, and Tenant shall execute and return (or provide Landlord with
reasonable objections to) the Extension Amendment within 15 days after receiving
it. Notwithstanding the foregoing, upon determination of the Prevailing Market
rate for the Extension Term in accordance with Section 4.3 above, an otherwise
valid exercise of the Extension Option shall be fully effective whether or not
the Extension Amendment is executed.

 

4.5.Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the San Carlos, California area.
The determination of Prevailing Market shall take into account (i) any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; (ii) any material differences in configuration
or condition between the Premises and any comparison space, including any cost
that would have to be incurred in order to make the configuration or condition
of the comparison space similar to that of the Premises; and (iii) any
reasonably anticipated changes in the Prevailing Market rate from the time such
Prevailing Market rate is being determined and the time such Prevailing Market
rate will become effective under the Lease.

 

4.6.Intentionally Omitted.

 

5.Intentionally Omitted.

 

6.Monument Signage.

 

6.1.Tenant’s Right to Monument Signage. Subject to the terms of this Section 6,
from and after Commencement Date, Tenant shall have the right to have signage
(“Tenant’s Monument Signage”) bearing Tenant’s Name (defined below) installed on
one of the panels of the monument sign located immediately in front of the
Building (the “Monument Sign”). As used herein, “Tenant’s Name” means, at any
time, at Tenant’s discretion, (i) the name of Tenant set forth in the first
paragraph of this Lease (“Tenant’s Existing Name”), or (ii) if Tenant’s name is
not then Tenant’s Existing Name, then Tenant’s name, provided that such name is
compatible with a first-class office building, as determined by Landlord in its
reasonable discretion, and/or (iii) Tenant’s logo, provided that such logo is
then being used by Tenant on a substantially nationwide basis and is compatible
with a first-class office building, as determined by Landlord in its reasonable
discretion. Notwithstanding any contrary provision hereof, Tenant’s rights under
this Section 6 shall be personal to the party named as Tenant in the first
paragraph of this Lease (“Original Tenant”) and to any successor to Original
Tenant’s interest in the Lease that acquires its interest in the Lease solely by
means of one or more Permitted Transfers originating with Original Tenant, and
may not be transferred to any other party.

 

 5 

 

 

6.2.Landlord’s Approval. Any proposed Tenant’s Monument Signage shall comply
with all applicable Laws and shall be subject to Landlord’s prior written
consent. Without limitation, Landlord may withhold consent to any Tenant’s
Monument Signage that, in Landlord’s sole judgment, is not harmonious with the
design standards of the Building and Monument Sign, and Landlord may require
that Tenant’s Monument Signage be of the same size and style as the other
signage on the Monument Sign. To obtain Landlord’s consent, Tenant shall submit
design drawings to Landlord showing the type and sizes of all lettering; the
colors, finishes and types of materials used in Tenant’s Monument Signage; and
(if applicable and Landlord consents thereto) any arrangements for illumination.

 

6.3.Fabrication; Installation; Maintenance; Removal; Costs. Landlord shall
(a) fabricate (substantially in accordance with Tenant’s design approved by
Landlord), install and, at the expiration or earlier termination of Tenant’s
rights under this Section 6, remove Tenant’s Monument Signage; and (b) maintain,
repair, and (if applicable) illuminate the Monument Sign. Tenant shall reimburse
Landlord, promptly upon demand, for (x) all costs incurred by Landlord in
fabricating, installing or removing Tenant’s Monument Signage, and (y) Tenant’s
pro rata share (as determined taking into account any other parties using the
Monument Sign) of all costs incurred by Landlord in maintaining, repairing and
(if applicable) illuminating the Monument Sign.

 

 6 

 

 

EXHIBIT G

 

SKYWAY LANDING II OUTLINE OF POTENTIAL OFFERING SPACES

 

[tv505364_ex10-1img5.jpg]

 

 7 

